EXHIBIT 10.8


DE-NE0000530
 


Confidential treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.
 
COOPERATIVE AGREEMENT


BETWEEN


DEPARTMENT OF ENERGY


AND


USEC Inc.
6903 Rockledge Drive
Bethesda, MD 20817


AND
American Centrifuge Demonstration, LLC
3930 US Route 23 South
Piketon, OH 45661


CONCERNING


THE AMERICAN CENTRIFUGE CASCADE DEMONSTRATION TEST PROGRAM
 
 
1. Agreement No.: DE-NE0000530
2. Amendment No.: 000
3. Budget Period 1: From: June 1, 2012 To: November 30, 2012
4. Budget Period 2: From: December 1, 2012 To: December 31, 2013
5. Project Period: From: June 1, 2012 To: December 31, 2013
6. Total Estimated Cost of the Agreement:  $350,000,000
a)  
Budget Period 1 Cost: $109,587,730

b)  
Budget Period 2 Cost: $240,412,270

7. Total Estimated Government Share of the Agreement:  $280,000,000
a)  
Budget Period 1 Government Share: $87,670,184*

b)  
Budget Period 2 Government Share: $192,329,816

8. Total Estimated Recipient Share of the Agreement:   $70,000,000
a)  
Budget Period 1 Recipient Share: $21,917,546

b)  
Budget Period 2 Recipient Share: $48,082,454

9. Funds Obligated This Action:  $87,670,184 equal to up to 39,200MT DUF6
10. Funds Obligated Prior Actions:  $000
11. Total Government Funds Obligated: $87,670,184 equal to up to 39,200 MT DUF6
12. Authority:  42 U.S.C. 7256(a) and 42 U.S.C. 2011 et seq.
13. Appropriation Data:  Not applicable


*The Government Share will be fulfilled through DOE assumption of title and
liability for up to 39,200 MT of Depleted Uranium Hexafluoride (DUF6), which the
parties agree will be treated as the Government providing $87,670,184 in cost
share contributions (80% of the total estimated cost of the agreement for Budget
Period 1).


 
 
This Cooperative Agreement, (hereinafter called the “Agreement” or “Award”), is
entered into between the Department of Energy, (hereinafter called the “DOE” or
the “Government”), and Recipient.   As used herein, Recipient means, jointly:
USEC Inc. (hereinafter called “USEC”, which includes where applicable its
subsidiaries, affiliates, and successor entities), and American Centrifuge
Demonstration, LLC (hereinafter “ACD”).
 
 
FOR USEC
INC.                                                                           FOR
THE DEPARTMENT OF ENERGY
 
 
(Signature)                                                                           (Signature)
 
 
 
 
/s/ Philip G. Sewell                                                      /s/
Beth A. Tomasoni                                                                
Philip G. Sewell, Senior Vice
President                                                                                      Beth
A. Tomasoni, Contracting Officer
 
 
 
 
6-12-12                                                                6/12/2012                                                      
(Date)                                                                (Date)


FOR AMERICAN CENTRIFUGE DEMONSTRATION, LLC
 
 
(Signature )
 
 
/s/ Peter B. Saba                                                      
Peter B. Saba
6-12-12                                                                
(Date)

 
 

--------------------------------------------------------------------------------

 

 
 
Table of Contents
 
 
ARTICLE 1 – PURPOSE
ARTICLE 2 – DEFINITIONS
ARTICLE 3 – ORDER OR PRECEDENCE
ARTICLE 4 – AGREEMENT ADMINISTRATORS
ARTICLE 5 – SCOPE OF AGREEMENT
ARTICLE 6 – MANAGEMENT OF THE PROJECT
ARTICLE 7 – STATEMENTS OF FEDERAL STEWARDSHIP AND SUBSTANTIAL DOE INVOLVEMENT
ARTICLE 8 – FUNDING AND MAXIMUM OBLIGATION
ARTICLE 9 – COST SHARING
ARTICLE 10 – MAXIMUM OBLIGATION
ARTICLE 11 – FINANCIAL SYSTEM AND RECORDS
ARTICLE 12 – ALLOWABLE COSTS
ARTICLE 13 – USE OF PROGRAM INCOME
ARTICLE 14 – RECOGNITION OF PRE-AWARD COSTS
ARTICLE 15 – TITLE AND DISPOSITION OF PROPERTY
ARTICLE 16 – INTELLECTUAL PROPERTY
ARTICLE 17 – RECORD RETENTION AND ACCESS TO RECORDS
ARTICLE 18 – REPORTING
ARTICLE 19 – FEDERAL, STATE AND MUNICIPAL REQUIREMENTS
ARTICLE 20 – SITE VISITS
ARTICLE 21 – CLAIMS, DISPUTES AND APPEALS
ARTICLE 22 – FOREIGN ACCESS TO TECHNOLOGY
ARTICLE 23 – NATIONAL POLICY ASSURANCES
ARTICLE 24 – INSOLVENCY, BANKRUPTCY OR RECEIVERSHIP
ARTICLE 25 – LOBBYING RESTRICTIONS
ARTICLE 26 – NOTICE REGARDING THE PURCHASE OF AMERICAN-MADE EQUIPMENT AND
PRODUCTS -- SENSE OF CONGRESS
ARTICLE 27 – TERMINATION AND ENFORCEMENT
ARTICLE 28 – MISCELLANEOUS
ARTICLE 29 – SECURITY REQUIREMENTS


 
 
ATTACHMENT A – COST, SCHEDULE DETAILED ESTIMATE [TO BE PROVIDED PER SECTION
8.01]
ATTACHMENT B – PROJECT SCOPE
ATTACHMENT C – REPORTING REQUIREMENTS
ATTACHMENT D – INTELLECTUAL PROPERTY REQUIREMENTS
ATTACHMENT E – NATIONAL POLICY ASSURANCES
 
ATTACHMENT F – RD&D PROGRAM MANAGEMENT AND ENHANCED PROGRAM EXECUTION STRUCTURE

 
ATTACHMENT G – KEY PERSONNEL AND CONTRACTORS

 
 
 
 






PART I – GENERAL AND ADMINISTRATIVE INFORMATION
 
 
ARTICLE 1 – PURPOSE
 
 
The purpose of this Agreement is to provide support for the continued
development and demonstration of the American Centrifuge Cascade Demonstration
Test Program (Project) and to facilitate the design and construction of key
systems to be operated at the scale for full commercialization. Under this
Agreement, the Recipient will conduct a series of tests to establish the
capability of the American Centrifuge Technology to enrich uranium at a
commercial scale.
 
 
ARTICLE 2 – DEFINITIONS
 
 
The terms defined in 10 CFR Part 600 apply to this Agreement.  In addition, the
following terms apply:
 
 
2.01 “American Centrifuge Technology” means the advanced gas centrifuge
technology that is being developed by USEC based on technology licensed to USEC
by DOE.
 
 
2.02 “American Centrifuge Plant” means the commercial plant being constructed by
USEC using its American Centrifuge Technology in Piketon, Ohio which will
produce low enriched uranium using AC100 centrifuge machines that, when
complete, will have an estimated capacity of 3.5 million separative work units
per year.


2.03 “American Centrifuge Demonstration Facility” or “Lead Cascade” means the
test facility constructed by USEC and being operated in Piketon, Ohio using its
American Centrifuge Technology.
 
 
2.04 “Atomic Energy Act” means the Atomic Energy Act of 1954, as amended, 42
U.S.C. §§ 2011 et. seq.


2.05 “Equipment Contract” means contract number DE-NE0000488.


2.06 “Commercialization” means to operate as a business to supply enriched
uranium under commercial contracts to civilian nuclear power reactors.
 
 
2.07 “Cylinder” means a container containing Depleted Uranium Hexafluoride.
 
 
2.08 “Depleted Uranium Hexafluoride” (“DUF6”) means DUF6 generated as a result
of operation of the Gaseous Diffusion Plants.
 
 
2.09 “Effective Date” means the date this Agreement has been signed by both
Parties.


2.10 “Gaseous Diffusion Plants” or “GDPs” means the gaseous diffusion plants at
Paducah, Kentucky and Piketon, Ohio owned by DOE, portions of which are leased
to the United States Enrichment Corporation (a wholly owned subsidiary of USEC).
 
 
2.11 “Party” and/or “Parties” means the executing entities to this Agreement,
consisting of the U.S. Department of Energy (“DOE”), American Centrifuge
Demonstration, LLC (“ACD”) and USEC Inc. (“USEC”).  USEC includes where
applicable its subsidiaries, affiliates, and successor entities.
 
 
2.12 “PGDP” means the Paducah Gaseous Diffusion Plant.


2.13 “Project” means the American Centrifuge Cascade Demonstration Test Program.
 
 
2.14 “Project Execution Plan” means the Project Execution Plan attached as
Attachment B.


2.15 “Project Scope” means the scope of the project subject to this Agreement as
described in Attachment B.


2.16 “Recipient” means USEC Inc. and American Centrifuge Demonstration, LLC
jointly.


2.17 “Total Estimated Cost” is the sum of the estimated project costs
attributable to contributions by DOE and USEC under the terms of this Agreement
as set forth in Article 9.


2.18 “Transferred Material” means DUF6 and the cylinders in which the DUF6 is
contained that is transferred from USEC to DOE under the terms of this
Agreement.


ARTICLE 3 – ORDER OF PRECEDENCE
 
 
3.01 In the event of any inconsistency between the terms of this Agreement and
the Attachments, the inconsistency shall be resolved by giving precedence in the
following order:  (1) this Agreement and (2) Attachments to this Agreement.
 
 
3.02 Any apparent inconsistency between Federal statutes and regulations and the
terms and conditions contained in this award must be referred to the DOE Award
Administrator identified in Block 26 of this Agreement cover page for guidance.
 
 
ARTICLE 4 – AGREEMENT ADMINISTRATORS
 
 
4.01 Unless otherwise provided in this Agreement, approvals permitted or
required to be made by DOE may be made only by the DOE Contracting
Officer.  Administrative and contractual matters under this Agreement shall be
referred to the following representatives of the Parties:
 
 
DOE Award Administrator/Contracting Officer:  Beth A. Tomasoni, Contracting
Officer, U.S. Department of Energy, 1000 Independence Ave. SW, Washington,
DC.  Telephone:  (202) 287-1536. Email: beth.tomasoni@hq.doe.gov.
 
 
Questions regarding intellectual property matters should be referred to: John T.
Lucas, Esq., Assistant General Counsel for Technology Transfer and Intellectual
Property, U.S. Department of Energy, 1000 Independence Ave. SW, Washington, DC
20585.  Telephone: (202) 586-2939.    Email: john.t.lucas@hq.doe.gov.
 
 
USEC Administrator:  Charles Kerner, Director of Procurement and Contracts, 6903
Rockledge Dr., Bethesda, MD 20817.  Telephone:  (301) 564-3323.  Email:
KernerC@usec.com,


ACD Administrator: Deputy Project Manager, 3930 US Route 23 South, Piketon, OH 
45661. Telephone: To be provided Email: To be provided
 
 
4.02 Technical matters under this Agreement shall be referred to the following
representatives:
DOE Program Manager:  William N. Szymanski, Director, Uranium Management and
Policy, Office of Nuclear Energy, U.S. Department of Energy, 1000 Independence
Ave. SW, Washington, DC 20585.  Telephone:  (202)
586-4553.  Email:  william.szymanski@hq.doe.gov


DOE Project Officer: J.T. Howell, Assistant Manager for Nuclear Fuel Supply U.S.
Department of Energy, Oak Ridge Office, 200 Administration Road, Oak Ridge, TN
37830, Telephone: (865)574-3981, Email: howelljt@oro.doe.gov
 
 
USEC:  Paul Sullivan, Vice President, American Centrifuge and Chief Engineer,
6903 Rockledge Dr., Bethesda, MD 20817.  Telephone:  (301)
564-3301.  Email:  sullivanp@usec.com,


ACD: Deputy Project Manager, 3930 US Route 23 South, Piketon, OH  45661.
Telephone: To be provided Email: To be provided


4.03 Each Party may change its representatives named in this Article by written
notification to the other Party.


 


 

 
 

--------------------------------------------------------------------------------

 

PART II – PROJECT
 
 
ARTICLE 5 – SCOPE OF AGREEMENT
 
 
5.01 The Project Scope, included as Attachment B, describes the overall vision
for the project, including purpose, objectives, work to be performed, project
plan, and commercial goals.  The Recipient must perform the development and
demonstration in accordance with the Project Scope.  Any significant change to
the Project Scope must be issued as an amendment to this Agreement by the DOE
Contracting Officer and executed by both Parties.
 
 
5.02 USEC must submit or otherwise provide all documentation required by
Attachment C, Reporting Requirements.
 
 


ARTICLE 6 – MANAGEMENT OF THE PROJECT
 
 
6.01 Responsibilities.  DOE and Recipient are bound to each other by a duty of
good faith in performing their respective responsibilities.  The
responsibilities of the Parties are:
 
 
a. Recipient is responsible for the overall management of the project, including
technical, programmatic, reporting, financial and administrative matters.
 
 
b. The DOE Project Officer will attend and fully participate in technical and
project quarterly status meetings.  Other DOE personnel, and/or DOE’s designated
representatives, as deemed appropriate by the DOE Project Officer, may also
participate in technical and project status meetings.


c. DOE representatives will be subject to appropriate obligations of
confidentiality with respect to Recipient proprietary, export control, and
classified information.
 
 
d. Project Review.  Recipient is responsible for establishing a schedule of
regular technical meetings.  Recipient is responsible for meeting with DOE,
and/or DOE’s designated representatives, on a monthly basis to update progress
and discuss any special advances or problems.  The monthly project review
meetings may be combined with other meetings with DOE related to the review of
the Project.  Recipient shall notify the DOE Project Officer of the meeting
schedule.
 
 
e. Modifications.
 
 
(i)  
If the results of the Project indicate that a change in the Project Scope would
be beneficial to program objectives, Recipient may submit a written request to
modify this Agreement or its Attachments to the DOE Contracting Officer, with a
copy to the DOE Project Officer.  The request must provide justifications to
support any changes to the Project Scope and detail the technical,
chronological, and financial impact of the proposed changes to the Project.  A
revised Project Scope is not authorized under this Agreement unless and until
the Project Scope is formally revised by the DOE Contracting Officer and made
part of this Agreement.



(ii)  
The DOE Contracting Officer is the only individual who can amend this Agreement
or commit DOE.  A commitment by other than the DOE Contracting Officer, either
explicit or implied, is invalid.



6.02 Understanding of the Parties.  The Recipient represents that it will take
all necessary steps to establish and stand up ACD for the purposes of carrying
out the Project, including acquiring all permits and approvals required to carry
out this Cooperative Agreement.  The Recipient shall cooperate with DOE/NRC with
respect to the FOCI review including (i) participating in discussions or
meetings where requested to do so and (ii) timely providing information, data,
and documents when requested by DOE/NRC in connection with consideration
thereof. The Recipient further agrees to take all reasonable steps to obtain
such cooperation from the Other Participants (as defined in Attachment F).The
Recipient represents that it intends to organize ACD with a governance structure
as set forth in its application and included in this Agreement for reference as
Attachment F.  The parties agree that the Recipient’s plan for governance
structure of ACD is critical to further the goals and administration of the
Agreement.    This Agreement may only be novated or assigned from the Recipient
to ACD with DOE written approval. No Party has the right to unilaterally assign
or novate this agreement, and any Party may refuse approval of novation or
assignment for any reason


 
 
ARTICLE 7 – STATEMENTS OF FEDERAL STEWARDSHIP AND SUBSTANTIAL DOE INVOLVEMENT


7.01 Stewardship. DOE will exercise normal Federal stewardship in overseeing the
Project activities performed under this award. Stewardship activities include,
but are not limited to, conducting site visits; reviewing performance and
financial reports; providing technical assistance and/or temporary intervention
in unusual circumstances to correct deficiencies which develop during the
project; assuring compliance with terms and conditions; and reviewing technical
performance during and after project completion to ensure that the award
objectives have been accomplished.  The Recipient is required to provide any
information, documents, or other assistance requested by DOE reasonably
necessary for the purpose of its Federal stewardship or substantial involvement.


7.02 Substantial Involvement. DOE shall be substantially involved in the
Project. DOE responsibilities include reviewing technical reports and other
information in a timely manner, and providing suggestions or advice if the
activities do not address DOE needs; participating in the initial review of the
Recipient’s Project baseline; attending and fully participating in quarterly
program review meetings to ensure that the work accomplishes the program and
project objectives; and reviewing and approving any modifications to the Project
Scope, if such modifications are deemed to be in the best interest of the
project. DOE substantial involvement also includes DOE review and approval prior
to replacing key personnel and/or first tier contractors identified in
Attachment G.  DOE also exercises Federal stewardship and has substantial
involvement in work performed under this Award by first tier subcontractors
identified in Attachment G.  The Recipient may not restrict DOE’s
communications, interaction, or access to first tier subcontractors identified
in Attachment G. Nothing contained in this Agreement shall be construed to
permit DOE to direct any employee, or subcontractor of Recipient or to interfere
with implementation of the Project by Recipient.


7.03 Technical Milestones and Deliverables. Attachment B to this Award
establishes Technical Milestones and deliverables.  If the Recipient fails to
achieve any Technical Milestones and deliverables, DOE may renegotiate the
statement of project objectives or schedule of Technical Milestones and
deliverables in Attachment B to this Award.  In the alternative, DOE may deem
the Recipient’s failure to achieve Technical Milestones set forth in Attachment
B to be material noncompliance with the terms and conditions of this Award and
suspend or terminate the Award.  Allowability of costs shall be handled in
accordance with the applicable regulations.  See, e.g., 10 CFR 600.25 and 10 CFR
600.352.


7.04 Technology Transfer and Outreach. DOE may provide guidance or assistance to
the Recipient to accelerate the commercial deployment of DOE-funded
technologies.


7.05 General Release. The Recipient understands that any technical or other
guidance or assistance provided by DOE may result in positive or negative
outcomes and may have unintended or unanticipated consequences.  The Recipient
agrees to release the Federal Government, Federal officers and employees,
contractors, and agents from any and all liability, responsibility, and claims
arising out of or relating to technical or other guidance or assistance under
this Award. Notwithstanding any other provision of this Agreement, any failure
to meet a Technical Milestone or failure to provide a deliverable as a direct
result of Recipient’s acceptance and/or implementation of DOE’s guidance or
assistance shall not form the basis for a conclusion that the Recipient has
materially failed to comply with the terms and conditions of the award, provided
that the Recipient has notified DOE in writing within ten business days after
the receipt of guidance or assistance that identifies that the implementation
and/or acceptance of  guidance or assistance creates the potential noncompliance
and describes with specificity the manner in which it does so.


7.06 Notwithstanding any other provision of this Agreement, the Recipient shall
not be deemed to have failed to comply with a requirement of this Agreement
(including a Technical Milestone) if DOE has not made available the full amount
of the Government Cost Share through the Budget Period that includes the date by
which such requirement or Technical Milestone must be achieved.


PART III – FINANCIAL MATTERS
 
 
ARTICLE 8 – FUNDING, ACCEPTANCE, TRANSFER & DELIVERY
 
 
8.01 The maximum amount of liability assumed from the Recipient by DOE, which is
made available through DOE assumption of Depleted Uranium Hexafluoride (DUF6)
title and liability, shall be as set forth in the table below.  For each of the
periods set forth below, the Recipient is prohibited from incurring costs for
which DOE reimbursement will be sought in excess of the following amounts;
provided, however, that unutilized funds made available in any period may be
made available to reimburse costs incurred in any subsequent period.


Award Period
DOE Incremental Amount of Liability Assumed in DUF6
Maximum DOE Incremental Amount of Liability Assumed in Cost Share Dollars
Budget Period 1 Funding Period 1 6/1/12-7/31/12
11,813 MT of DUF6
$26,410,272
Budget period 1 Funding Period 2 8/1/12-11/30/12
up to 27,387 MT of DUF6
$61,259,912
Total for Budget Period 1
up to 39,200 MT of DUF6
$87,670,184
Budget Period 2
12/1/12-12/31/13
 
$192,329,816



Budget Period 1 is divided into two funding periods.  DOE will accept title to
DUF6 for the initial period (6/1/12-7/31/12) after award of this Agreement to
allow the Recipient to begin work on approved activities.  Upon satisfying the
conditions set forth in this Article 8.01 below, the Contracting Officer will
issue written authorization allowing the Recipient to incur costs during the
remainder of Budget Period 1and DOE shall assume the remainder of the DUF6
liability to be assumed for Budget Period 1.  DOE cost share for Budget Period 1
will be fulfilled through DOE’s assuming title and liability for up to 39,200 MT
of Depleted Uranium Hexafluoride (DUF6), which the parties agree will be treated
as the Government providing $87,670,184 in cost share contributions (80% of the
total estimated cost of the agreement for Budget Period 1).


Among other requirements set forth elsewhere in this Agreement, DOE will not
assume liability from the Recipient incurred beyond 7/31/12 unless (a) the
Equipment Contract (Contract No. DE-NE0000488) has been executed and title to
the Transferred Property (as defined therein) has been transferred to DOE and
(b) the Recipient provides a revised application for financial assistance under
this award to DOE no later than 7/24/12 that includes: (1) cost, schedule,
Performance Indicator/Milestone detailed estimate (to Work Breakdown Structure
level 3) for the Project; (2) a report detailing ACD’s efforts to implement a
governance structure demonstrating capability to provide overall management of
the project (see Article 6.02) and demonstrating that the ACD has submitted to
the Nuclear Regulatory Commission (NRC) a complete package requesting a Foreign
Ownership, Control or Influence (FOCI) determination in a form acceptable to the
NRC; and (3) a revised Attachment B that includes proposed Technical Milestone
dates.


Among other requirements set forth elsewhere in this Agreement, DOE’s cost share
for Budget Period 2 is conditioned upon the availability of appropriations or
other source of consideration.  In the event DOE authorizes  funds above the
assumption of DUF6 title and liability provided in Section 8.01 (Additional
Funding), DOE and Recipient shall promptly amend this Agreement to reflect such
funding and to provide invoicing procedures therefor.  DOE will not assume
liability or otherwise reimburse costs incurred by the Recipient under this
Agreement during Budget Period 2 without first issuing written authorization
permitting the Recipient to incur costs under this Agreement during Budget
Period 2.  DOE will not issue written authorization permitting incurrence of
costs under this Agreement during Budget Period 2 unless the Recipient submits
the following to DOE no later than 9/21/12: (1) documentation evidencing the
existence of ACD with, subject to obtaining necessary regulatory approvals, the
governance structure referenced in Article 6.02; and (2) revised cost, schedule,
Performance Indicator/Milestone detailed estimate (to Work Breakdown Structure
level 3) for the American Centrifuge Cascade Demonstration Test Program.


In addition to other available remedies in the event the conditions in this
Section 8.01 for the continued funding of the program are not met, the
Contracting Officer may suspend or terminate this award without recourse through
corrective action by Recipient.  In the case of such a suspension or
termination, costs shall be addressed as set forth in 10 CFR § 600.24.


8.02 For DOE’s cost-share contribution for Budget Period 1, DOE has agreed to
accept title to certain quantities of DUF6 that will enable USEC to release
encumbered funds. DOE shall be responsible for eighty percent (80%) of the
allowable costs of the project for Budget Period 1.  DOE cost share
contributions for Budget Period 1 will be fulfilled through DOE assuming
disposal responsibilities for up to 39,200 MT of DUF6, which will be treated as
$87,670,184 in cost share contributions.  DOE will accept title to, but not
possession or custody of, Transferred Material on the date specified in Section
8.03 below.  The maximum Government obligation to the Recipient is limited to
accepting no more than 39,200 MT of DUF6.  The Parties agree that the transfer
of this amount of DUF6 shall provide a present value equal to $87,670,184.  The
Parties agree that the transfer of DUF6 shall be from and accomplished by the
Recipient through USEC’s subsidiary the United States Enrichment Corporation.
 
 
8.03 Schedule and Effective Date of Transferred Material Title
Transfer.  Subject to adjustment as provided in Section 9.03, the Recipient will
transfer title to no more than 39,200 MT of DUF6 and the cylinders in which the
DUF6 is contained AS IS (the “Transferred Material”) to DOE and DOE will accept
title to, and responsibility for the disposition of, such Transferred Material
as of the effective date of this Agreement.  After title is transferred to DOE,
the Recipient shall remain responsible for custody, possession and the safe and
secure storage of the Transferred Material at the Recipient’s own expense, and
in accordance with the Recipient’s procedures and applicable NRC regulatory
requirements, until DOE takes custody and possession of the material.
 
 
8.04 Schedule for Transfer of Custody and Possession.  At the Recipient’s cost
and expense, the Recipient shall transfer custody and possession of, and DOE
will accept custody and possession of and responsibility for safe and secure
storage of, the Transferred Material,  at the date that is the earlier of
either: (i) sixty (60) days after the Recipient’s receipt of notice from DOE of
the date DOE deems appropriate to disposition the Transferred Material; (ii)
December 1, 2013; or (iii) at the date of the United States Enrichment Company’s
return of the portion of the property covered by the “Lease Agreement Between
The United States Department of Energy and The United States Enrichment
Corporation” (GDP Lease) housing the cylinder yard where the Transferred
Material is currently stored.
 
 
8.05 Identification of Cylinders, Right of Inspection, and Acceptance.  All
Transferred Material and the cylinders containing the Transferred Material shall
be provided AS IS.  The Recipient shall provide DOE with a preliminary list of
the cylinders of the Transferred Material within ten (10) days of the effective
date of this Agreement and shall provide a final list within sixty (60) days
after the termination, completion or expiration of this Agreement.  DOE shall
have the right to inspect the cylinders.  The Recipient shall configure the
cylinders as required by NRC.
 
 
8.06 Delivery.  When DOE accepts custody and possession and responsibility for
the safe and secure storage of the Transferred Material and/or cylinders as
provided in Sections 8.04 and 8.05, the Recipient shall deliver the cylinders to
DOE at a mutually agreed location at Paducah Gaseous Diffusion Plant (GDP) and
mutually agreed upon schedule.  At the Recipient’s option, delivery may also be
made by the United States Enrichment Corporation’s return the cylinder yard  at
the Paducah GDP in which the cylinder is stored, provided such return of that
area is pursuant to the terms and consistent with the United States Enrichment
Corporation’s obligations for such return under the GDP Lease.  The delivery
must be completed no later than the date of the return of the portion of the
property covered by the GDP Lease housing the cylinder yard where the
Transferred Material is stored, unless agreed otherwise.
 
 
8.07 Records.  After the Recipient provides the list of cylinders as required in
Section 8.05, and prior to transferring custody and possession of cylinders as
provided in Section 8.06, the Recipient shall provide copies of all records
associated with inspection, storage, and management of the Transferred Material
and the cylinders, including, but not limited to, all manufacturers records in
its possession and all Nuclear Material Control and Accountability records for
each cylinder.
 
 
8.08 Effective date of transfer of possession and custody.  The effective date
of transfer of custody and possession for any Transferred Material will be the
date the Transferred Material is delivered to DOE as provided in Section 8.06.


8.09 Responsibility for cylinders.  The Recipient is responsible for ensuring
that the cylinders remain in the same condition as of the date of this Agreement
until such cylinders are transferred to DOE.  The Recipient shall bear all
expense of cylinder surveillance and maintenance, and such costs are not
allowable costs under this Agreement.  The Recipient shall indemnify DOE, and
hold DOE harmless, from any and against all claims, demands, fines, suits,
actions, proceedings, orders, decrees and judgments of any kind and from and
against all cost and expenses, including reasonable attorney fees, resulting
from the cylinders failing to be in the same condition as they were on the date
of this Agreement during the time period where title to the cylinders has passed
to DOE but the cylinders were in the Recipient’s custody and possession.
 
 


ARTICLE 9 – COST SHARING
 
 
9.01           Total Estimated Cost is the sum of the Government share and
Recipient share of the estimated project costs.  The Recipient’s cost share must
come from non-federal sources unless otherwise allowed by law.  By accepting
this award, Recipient agrees that it is liable for its percentage share of total
allowable project costs, even if the project is terminated early.  The cost
share of DOE is eighty percent (80%) and the cost share of the Recipient is
twenty percent (20%).  The Total Estimated Cost for the project through the end
of the project is $350,000,000. In no event will the Government’s cost share be
greater than eighty percent (80%).
 
 
9.02           If the Recipient discovers that it may be unable to provide cost
sharing of at least the amount identified in Section 9.01, it shall immediately
provide written notification to the DOE Contracting Officer indicating whether
it will continue or phase out the project.  If the Recipient plans to continue
the project, the notification must describe how replacement cost sharing will be
secured.  If the Recipient decides to phase out the project, then this Agreement
will be terminated in accordance with Article 27.
 
 
9.03           In the event the total costs incurred for the project are less
than $109,587,730, either due to termination of this Agreement or for other
reasons, the total amount of DUF6 transferred to DOE under Article 8 will be
adjusted on a pro rata basis to equal DOE’s share of the total project costs to
the nearest full cylinder, provided that in no circumstance shall DOE’s share
exceed 80% of the total costs incurred.  Following termination or expiration of
this Agreement, Recipient must submit an accounting of costs incurred until the
point of termination or expiration to DOE’s Contracting Officer within ninety
(90) days of the date of termination or expiration.  Within thirty (30) days of
the delivery of the accounting of the total costs of the project, DOE shall
notify the Recipient of the need to return title to some or all of the
Transferred Material and identify the cylinders to be returned.  Only title to
material previously transferred by the Recipient under Section 8.04 is eligible
to be transferred back to the Recipient.  The Recipient will notify DOE of any
objection to the return of title to the cylinders identified within ten (10)
days of receiving DOE’s notice.  DOE shall transfer and the Recipient shall
accept title to such material on the later of (i) the eleventh day after the
Recipient’s receipt of DOE’s notice if no objection is delivered to DOE; (ii)
the date DOE and the Recipient agree to the transfer; or (iii) the date any
dispute is resolved under Article 21. In no event, however, shall any cylinders
be returned after the date of de-lease of the Paducah Gaseous Diffusion Plant.
 
 
9.04           Recipient must maintain records of all project costs that it
claims as cost sharing, including in-kind costs.  Such records are subject to
audit.


ARTICLE 10 – MAXIMUM OBLIGATION
 
 
The maximum Government obligation to the Recipient is limited to accepting no
more than 39,200 MT of DUF6 plus the Additional Funding if provided by DOE.  The
Recipient is not obligated to continue performance of the project after the
maximum Government obligation and the Recipient’s share of the project costs are
expended.
 
 
ARTICLE 11 – FINANCIAL SYSTEM AND RECORDS
 
 
Prior to the submission of cost reports to DOE, the Recipient shall have and
maintain an established accounting system which complies with Generally Accepted
Accounting Principles, and with the requirements of this Agreement, and shall
ensure that appropriate arrangements have been made for receiving, distributing
and accounting for Federal funds and Recipient cost sharing, including any
in-kind costs.  Consistent with this, an acceptable accounting system will be
one in which all funds, cash receipts, and disbursements are controlled and
documented properly.  Such records are subject to audit.
 
 
ARTICLE 12 – ALLOWABLE COSTS
 
 
Allowable costs are determined in accordance with the cost principles in 48 CFR
Part 31 in the Federal Acquisition Regulation as applicable to for-profit
entities in accordance with 10 CFR 600.317.
 
 
ARTICLE 13 – USE OF PROGRAM INCOME
 
 
13.01 Program income earned during the project period may be retained by the
Recipient and added to the funds committed to the award and used to further
eligible project objectives.
 
 
13.02 The Recipient may retain program income earned:
 
 
a. From license fees and royalties for copyrighted material, patents, patent
applications, trademarks, and inventions produced under the Agreement.
b. After the end of the project period.
 
 
ARTICLE 14 – RECOGNITION OF PRE-AWARD COSTS


At USEC’s request, DOE may consider authorizing inclusion of pre-award costs in
accordance with 10 CFR 600.317(b).


PART IV – ADMINISTRATIVE REQUIREMENTS
 
 
ARTICLE 15 – TITLE AND DISPOSITION OF PROPERTY
 
 
15.01 Title to real property and equipment acquired by the Recipient under this
Agreement shall vest in USEC Inc. or ACD. Title shall vest only in an entity
that is legally permitted to hold title to such real property and
equipment. Real property and equipment acquired by the Recipient shall be
subject to the rules set forth in 10 CFR 600.321.   DOE and the Recipient
acknowledge and agree that title to the Equipment as defined in the Equipment
Contract (Contract No. DE-NE0000488) acquired by the Recipient under this
Agreement may be transferred by the Recipient to DOE pursuant to the Equipment
Contract (Contract No. DE-NE0000488).
 
 
15.02 Consistent with the goals and objectives of this project, the Recipient
may continue to use real property or equipment purchased in whole or in part
under this award for its authorized purpose beyond the Period of Performance
without obligation to make payment to DOE to extinguish DOE’s interest to such
real property or equipment as described in 10 CFR 600.321, subject to the
following: (a) the Recipient continues to utilize such property for the
objectives of the project (demonstrate centrifuge technology); and (b) DOE
retains the right to periodically ask for, and the Recipient agrees to provide,
reasonable information concerning the use and condition of the real property or
equipment. The provisions of 10 CFR 600.321 shall cease to apply to any property
upon transfer to DOE of title to such property.


15.03 The Parties agree that use of the real property or equipment on other
projects or programs would interfere with the work on the project under this
Agreement.
 
 
15.04 Consistent with 10 CFR 600.321(b)(2), Recipient may request that the DOE
Contracting Officer consider approving encumbrance of real property or equipment
purchased in whole or in part under this Agreement.


15.05   ACD Access to Classified Information (including Restricted
Data).  Notwithstanding any other provision of this Agreement, ACD shall not
have access to classified information, as that term is defined in paragraph
29.01(c) herein, and specifically shall not have access to Restricted Data
unless and until ACD receives a Facility Clearance and a favorable Foreign
Ownership, Control and Influence (FOCI) determination, and complies with all
other applicable legal requirements.




ARTICLE 16 – INTELLECTUAL PROPERTY
 
 
The intellectual property requirements applicable to this Agreement are provided
in Attachment D.


ARTICLE 17 – RECORD RETENTION AND ACCESS TO RECORDS
 
 
17.01 The Recipient must keep records related to this Agreement for a period of
three (3) years after submission of the final report, except records for any
real property or equipment acquired with project funds must be kept for three
years after final disposition.
 
 
17.02 The DOE Contracting Officer, the DOE Inspector General, and the
Comptroller General of the United States, or any of their duly authorized
representatives, shall have unrestricted access to any books, documents, papers
or other records of the Recipient that are pertinent to the work performed under
this Agreement in order to make audits.  Such audit, examination, or access
shall be performed during business hours on business days upon prior written
notice and shall be subject to the security requirements of the audited Party.


ARTICLE 18 – REPORTING
 
 
18.01 The reporting requirements for this award are identified on the Federal
Assistance Reporting Checklist, DOE F 4600.2, attached to this award as
Attachment C.  Failure to comply with these reporting requirements is considered
a material noncompliance with the terms of the award.  Noncompliance may result
in withholding of future payments, suspension or termination of the current
award, and withholding of future awards.  A willful failure to perform, a
history of failure to perform, or unsatisfactory performance of this and/or
other financial assistance awards may also result in a debarment action to
preclude future awards by Federal agencies.
 
 
18.02 Dissemination of scientific/technical reports.  Scientific/technical
reports submitted under this award will be disseminated on the Internet via the
DOE Information Bridge (www.osti.gov/bridge), unless the report contains
proprietary data, patentable material, protected data or SBIR/STTR
data.  Citations for journal articles produced under the award will appear on
the DOE Energy Citations Database (www.osti.gov/energycitations).
 
 
18.03 Restrictions.  Reports submitted to the DOE Information Bridge must not
contain any Protected Personal Identifiable Information (PII), limited rights
data (proprietary data), classified information, information subject to export
control classification, or other information not subject to release.
 
 
ARTICLE 19 – FEDERAL, STATE, AND MUNICIPAL REQUIREMENTS
 
 
The Recipient must obtain any required permits and comply with applicable
Federal, state, and municipal laws, codes, and regulations for work performed
under this Agreement.
 
 
ARTICLE 20 – SITE VISITS
 
 
DOE and/or DOE authorized representatives have the right to make site visits at
reasonable times to review project accomplishments.  The Recipient must provide,
and must require its contractors performing project work to provide, reasonable
access to facilities, office space, resources, and assistance for the safety and
convenience of DOE and its representatives in the performance of their
duties.  All site visits and evaluations must be performed in a manner that does
not unduly interfere with or delay the work.


ARTICLE 21 – CLAIMS, DISPUTES AND APPEALS
 
 
21.01 The Recipient must submit claims arising out of or relating to this
Agreement in writing to the DOE Contracting Officer and must specify the nature
and basis for the relief requested and include all data that supports the
claim.  DOE will attempt to resolve such claims informally at the DOE
Contracting Officer level.  All disputes and appeals will be resolved in
accordance with the procedures set forth in 10 CFR 600.22.
 
 
21.02 Claims for damages of any nature whatsoever pursued under this Agreement
shall be limited to direct damages only up to the aggregate amount of Government
funding disbursed as of the time the dispute arises.  In no event shall the
Government be liable for claims for consequential, punitive, special and
incidental damages, claims for lost profits, or other indirect damages.


ARTICLE 22 – FOREIGN ACCESS TO TECHNOLOGY
 
 
The Parties understand that technology developments resulting from the
performance of this Agreement may be subject to U.S. laws and regulations
limiting access.  Any transfer of technology developed under this Agreement must
be consistent with these laws and regulations, including the Department of
Energy Regulations at 10 CFR Part 810 and DOE Guidelines on Export Control and
Nonproliferation, as applicable.  The Recipient shall comply with these laws and
regulations.
 
 
ARTICLE 23 – NATIONAL POLICY ASSURANCES
 
 
National Policy Assurances are incorporated into this award and are provided as
Attachment E.
 
 
ARTICLE 24 – INSOLVENCY, BANKRUPTCY OR RECEIVERSHIP
 
 
24.01 Recipient shall immediately notify the DOE Administrator identified in
Block 26 of this Agreement cover page of the occurrence of any of the following
events: (i) Recipient or Recipient’s parent’s filing of a voluntary case seeking
liquidation or reorganization under the Bankruptcy Act; (ii) Recipient’s consent
to the institution of an involuntary case under the Bankruptcy Act against
Recipient or Recipient’s parent; (iii) the filing of any similar proceeding for
or against Recipient or Recipient’s parent, or its consent to, the dissolution,
winding-up or readjustment of Recipient’s debts, appointment of a receiver,
conservator, trustee, or other officer with similar powers over Recipient, under
any other applicable state or federal law; or (iv) Recipient’s insolvency due to
Recipient’s inability to pay Recipient’s debts generally as they become due.
 
 
24.02 Such notification shall be in writing and shall: (i) specifically set out
the details of the occurrence of an event referenced in the paragraph above;
(ii) provide the facts surrounding that event; and (iii) provide the impact such
event will have on the project being funded by this award.
 
 
24.03 Upon the occurrence of any of the four events described in the first
paragraph, DOE reserves the right to conduct a review of Recipient’s award to
determine Recipient’s compliance with the required elements of the award
(including such items as cost share, progress towards technical project
objectives, and submission of required reports).  If the DOE review determines
that there are significant deficiencies or concerns with Recipient’s performance
under the award, DOE reserves the right to impose additional requirements, as
needed, including (i) change Recipient’s payment method; or (ii) institute
payment controls.
 
 
24.05 Failure of the Recipient to comply with this provision may be considered a
material noncompliance of this financial assistance award by the Contracting
Officer.


ARTICLE 25 – LOBBYING RESTRICTIONS
 
 
By accepting funds under this award, Recipient agrees that none of the funds
obligated on the award shall be expended, directly or indirectly, to influence
congressional action on any legislation or appropriation matters pending before
Congress, other than to communicate to Members of Congress as described in 18
U.S.C. 1913.  This restriction is in addition to those prescribed elsewhere in
statute and regulation.
 
 
ARTICLE 26 – NOTICE REGARDING THE PURCHASE OF AMERICAN-MADE EQUIPMENT AND
PRODUCTS -- SENSE OF CONGRESS
 
 
It is the sense of the Congress that, to the greatest extent practicable, all
equipment and products purchased with funds made available under this award
should be American-made.
 
 
PART V – TERMINATION AND ENFORCEMENT
 
 
ARTICLE 27 – TERMINATION AND ENFORCEMENT
 
 
Termination and enforcement of this Agreement shall follow the procedures at 10
CFR 600.350 through 600.353, and the terms set forth in this Agreement.


The Parties agree to terminate this Agreement in the event Recipient receives a
Loan Guarantee from DOE.


The Recipient’s responsibilities related to the Transferred Materials set forth
under this Agreement DE-NE0000530 and the previous Cooperative Agreement
DE-SC0006472 and DE-SC0003997 shall survive termination or expiration of this
Agreement.
 
 
ARTICLE 28 – MISCELLANEOUS
 
 
28.01 Entire Agreement.  This Agreement contains the entire understanding of DOE
and the Recipient with respect to the subject matter of this Agreement.  This
Agreement does not modify, alter or change any other agreements between DOE and
the Recipient including, but not limited to, Equipment Contract (Contract No.
DE-NE0000488),the Agreement Between the U.S. Department of Energy and USEC Inc.
dated June 17, 2002, as amended; the Lease Agreement entered into as of July 1,
1993 between the U.S. Department of Energy and the United States Enrichment
Corporation, as amended (the “Lease Agreement”); the Supplemental Agreement No.
1 to the Lease Agreement dated as of December 7, 2006, as amended; and the
Non-Exclusive Patent License granted by U.S. Department of Energy to USEC dated
as of December 7, 2006.
 
 
28.02 Applicable Law.  This Agreement shall be governed and construed in
accordance with the laws of the United States of America.
 
 
28.03 Further Assistance.  DOE and the Recipient shall provide such information,
execute and deliver any agreements, instruments and documents and take such
other actions as may be reasonably necessary or required, which are not
inconsistent with the provisions in this Agreement and which do not involve the
assumption of obligations other than those provided for in this Agreement, in
order to give full effect to this Agreement and to carry out its intent. This
provision does not encompass, and DOE makes no commitment regarding, the
issuance of any loan guarantees by DOE to any entity including to USEC or a USEC
affiliate.


ARTICLE 29 – SECURITY REQUIREMENTS


29.01 Security.


(a) Responsibility. It is the Recipient's duty to protect all classified
information, special nuclear material, and other DOE property. The Recipient
shall, in accordance with DOE security regulations and requirements, be
responsible for protecting all classified information and all classified matter
(including documents, material and special nuclear material) which are in the
Recipient's possession in connection with the performance of work under this
award against sabotage, espionage, loss or theft. Except as otherwise expressly
provided in this award, the Recipient shall, upon completion or termination of
this award, transmit to DOE any classified information and classified matter or
special nuclear material in the possession of the Recipient or any person under
the Recipient's control in connection with performance of this award. If
retention by the Recipient of any classified information and classified matter
is required after the completion or termination of the award, the Recipient
shall identify the items and classification levels and categories of matter
proposed for retention, the reasons for the retention, and the proposed period
of retention. If the retention is approved by the Contracting Officer, the
security provisions of the award shall continue to be applicable to the
classified matter retained. Special nuclear material shall not be retained after
the completion or termination of the award.


(b) Regulations. The Recipient agrees to comply with all security regulations
and award requirements of DOE as incorporated into the award.


(c) Definition of Classified Information. The term Classified Information means
information that is classified as Restricted Data or Formerly Restricted Data
under the Atomic Energy Act of 1954, or information determined to require
protection against unauthorized disclosure under Executive Order 12958,
Classified National Security Information, as amended, or prior executive orders,
which is identified as National Security Information.


(d) Definition of Restricted Data. The term Restricted Data means all data
concerning design, manufacture, or utilization of atomic weapons; production of
special nuclear material; or use of special nuclear material in the production
of energy, but excluding data declassified or removed from the Restricted Data
category pursuant to 42 U.S.C. 2162 (Section 142, as amended, of the Atomic
Energy Act of 1954).


(e) Definition of Formerly Restricted Data. The term "Formerly Restricted Data"
means information removed from the Restricted Data category based on a joint
determination by DOE or its predecessor agencies and the Department of Defense
that the information- (1) relates primarily to the military utilization of
atomic weapons; and (2) can be adequately protected as National Security
Information. However, such information is subject to the same restrictions on
transmission to other countries or regional defense organizations that apply to
Restricted Data.


(f) Definition of National Security Information. The term "National Security
Information" means information that has been determined, pursuant to Executive
Order 12958, Classified National Security Information, as amended, or any
predecessor order, to require protection against unauthorized disclosure, and
that is marked to indicate its classified status when in documentary form.


(g) Definition of Special Nuclear Material. The term "special nuclear material"
means- (1) plutonium, uranium enriched in the isotope 233 or in the isotope 235,
and any other material which, pursuant to 42 U.S.C. 2071 (section 51 as amended,
of the Atomic Energy Act of 1954) has been determined to be special nuclear
material, but does not include source material; or (2) any material artificially
enriched by any of the foregoing, but does not include source material.


(h) Access authorizations of personnel.


(1) The Recipient shall not permit any individual to have access to any
classified information or special nuclear material, except in accordance with
the Atomic Energy Act of 1954, and the DOE's regulations and award requirements
applicable to the particular level and category of classified information or
particular category of special nuclear material to which access is required.


(2) The Recipient must conduct a thorough review, as defined at 48 CFR 904.401,
of an uncleared applicant or uncleared employee, and must test the individual
for illegal drugs, prior to selecting the individual for a position requiring a
DOE access authorization.


(i) a review must verify an uncleared applicant's or uncleared employee's
educational background, including any high school diploma obtained within the
past five years, and degrees or diplomas granted by an institution of higher
learning; contact  listed employers for the last three years and listed personal
references; conduct local law enforcement checks when such checks are not
prohibited by state or local law or regulation and when the uncleared applicant
or uncleared employee resides in the jurisdiction where the Recipient is
located; and conduct a credit check and other checks as appropriate.


(ii) Recipient reviews are not required for an applicant for DOE access
authorization who possesses a current access authorization from DOE or another
Federal agency, or whose access authorization may be reapproved without a
federal background investigation pursuant to Executive Order 12968, Access to
Classified Information (August 4, 1995), Sections 3.3(c) and (d).


(iii) In collecting and using this  information to make a determination as to
whether it is appropriate to select an uncleared applicant or uncleared employee
to a position requiring an access authorization, the Recipient must comply with
all applicable laws, regulations, and Executive Orders, including those- (A)
governing the processing and privacy of an individual's information, such as the
Fair Credit Reporting Act, Americans with Disabilities Act (ADA), and Health
Insurance Portability and Accountability Act; and (b) prohibiting discrimination
in employment, such as under the ADA, Title VII and the Age Discrimination in
Employment Act, including with respect to pre- and post-offer of employment
disability related questioning.


(iv) In addition to a review, each candidate for a DOE access authorization must
be tested to demonstrate the absence of any illegal drug, as defined in 10 CFR
707.4. All positions requiring access authorizations are deemed testing
designated positions in accordance with 10 CFR part 707. All employees
possessing access authorizations are subject to applicant, random or for cause
testing for use of illegal drugs. DOE will not process candidates for a DOE
access authorization unless their tests confirm the absence from their system of
any illegal drug.


(v) When an uncleared applicant or uncleared employee receives an offer of
employment for a position that requires a DOE access authorization, the
Recipient shall not place that individual in such a position prior to the
individual's receipt of a DOE access authorization, unless an approval has been
obtained from the head of the cognizant local security office. If the individual
is hired and placed in the position prior to receiving an access authorization,
the uncleared employee may not be afforded access to classified information or
matter or special nuclear material (in categories requiring access
authorization) until an access authorization has been granted.


(vi) The Recipient must furnish to the head of the cognizant local DOE Security
Office, in writing, the following information concerning each uncleared
applicant or uncleared employee who is selected for a position requiring an
access authorization-


A. The date(s) each Review was conducted;


B. Each entity that provided information concerning the individual;


C. A certification that the review was conducted in accordance with all
applicable laws, regulations, and Executive Orders, including those governing
the processing and privacy of an individual's information collected during the
review;


D. A certification that all information collected during the review was reviewed
and evaluated in accordance with the Recipient's personnel policies; and


E. The results of the test for illegal drugs.


(i) Criminal liability. It is understood that disclosure of any classified
information relating to the work or services ordered hereunder to any person not
entitled to receive it, or failure to protect any classified information,
special nuclear material, or other Government property that may come to the
Recipient or any person under the Recipient's control in connection with work
under this award, may subject the Recipient, its agents, employees, or
SubRecipients to criminal liability under the laws of the United States (see the
Atomic Energy Act of 1954, 42 U.S.C. 2011 et seq.; 18 U.S.C. 793 and 794).


(j) Foreign Ownership, Control, or Influence. (1) The Recipient shall
immediately provide the cognizant security office written notice of any change
in the extent and nature of foreign ownership, control or influence over the
Recipient which would affect any answer to the questions presented in the
Standard Form (SF) 328, Certificate Pertaining to Foreign Interests, executed
prior to award of this award. In addition, any notice of changes in ownership or
control which are required to be reported to the Securities and Exchange
Commission, the Federal Trade Commission, or the Department of Justice, shall
also be furnished concurrently to the Contracting Officer.


(2) If a Recipient has changes involving foreign ownership, control, or
influence, the cognizant security office must determine whether the changes will
pose an undue risk to the common defense and security. In making this
determination, the cognizant security office will consider proposals made by the
Recipient to avoid or mitigate foreign influences.


(3) If the cognizant security office at any time determines that the Recipient
is, or is potentially, subject to foreign ownership, control, or influence, the
Recipient shall comply with such instructions as the Awarding Officer shall
provide in writing to protect any classified information or special nuclear
material.


(4) The Contracting Officer may terminate this award either if the Recipient
fails to meet obligations imposed by this article or if the Recipient creates a
foreign ownership, control, or influence situation in order to avoid performance
or a termination. The Contracting Officer may terminate this award if the
Recipient becomes subject to foreign ownership, control, or influence and for
reasons other than avoidance of performance of the award, cannot, or chooses not
to, avoid or mitigate the foreign ownership, control, or influence problem.


(k) Employment announcements. When placing announcements seeking applicants for
positions requiring access authorizations, the Recipient shall include in the
written vacancy announcement, a notification to prospective applicants that
reviews, and tests for the absence of any illegal drug as defined in 10 CFR
707.4, will be conducted by the employer and a background investigation by the
Federal government may be required to obtain an access authorization prior to
employment, and that subsequent reinvestigations may be required. If the
position is covered by the Counterintelligence Evaluation Program regulations at
10 CFR 709, the announcement should also alert applicants that successful
completion of a counterintelligence evaluation may include a
counterintelligence-scope polygraph examination.


(l) Flow down to subawards. The Recipient agrees to insert terms that conform
substantially to the language of this article, including this paragraph, in all
subawards under its award that will require Subrecipient employees to possess
access authorizations. Additionally, the Recipient must require such
Subrecipients to have an existing DOD or DOE facility clearance or submit a
completed SF 328, Certificate Pertaining to Foreign Interests, as required in 48
CFR 952.204-73, Facility Clearance, and obtain a foreign ownership, control and
influence determination and facility clearance prior to award of a subaward.
Information to be provided by a Subrecipient pursuant to this clause may be
submitted directly to the Contracting Officer. For purposes of this article,
Subrecipient means any Subrecipient at any tier and the term "Contracting
Officer" means the DOE Contracting Officer. When this article is included in a
subaward, the term "Recipient" shall mean Subrecipient and the term "award"
shall mean subaward.


The requirements in this Section 29.01 to return to DOE classified information
or matter or special nuclear material shall apply only to government furnished
classified information or matter or special nuclear material provided by DOE
specifically for use in the Project and shall not apply to classified
information or matter or special nuclear material in the possession of the
Recipient prior to the effective date of this Award or generated during the
Award.


29.02 Classification/Declassification


In the performance of work under this award, the Recipient or Subrecipient shall
comply with all provisions of the Department of Energy's regulations and
mandatory DOE directives which apply to work involving the classification and
declassification of information, documents, or material. In this section,
"information" means facts, data, or knowledge itself; "document" means the
physical medium on or in which information is recorded; and "material" means a
product or substance which contains or reveals information, regardless of its
physical form or characteristics. Classified information is "Restricted Data"
and "Formerly Restricted Data" (classified under the Atomic Energy Act of 1954,
as amended) and "National Security Information" (classified under Executive
Order 12958 or prior Executive Orders). The original decision to classify or
declassify information is considered an inherently Governmental function. For
this reason, only Government personnel may serve as original classifiers, i.e.,
Federal Government Original Classifiers. Other personnel (Government or
Recipient) may serve as derivative classifiers which involves making
classification decisions based upon classification guidance which reflect
decisions made by Federal Government Original Classifiers.


The Recipient or Subrecipient shall ensure that any document or material that
may contain classified information is reviewed by either a Federal Government or
a Recipient Derivative Classifier in accordance with classification regulations
including mandatory DOE directives and classification/declassification guidance
furnished to the Recipient by the Department of Energy to determine whether it
contains classified information prior to dissemination. For information which is
not addressed in classification/declassification guidance, but whose sensitivity
appears to warrant classification, the Recipient or Subrecipient shall ensure
that such information is reviewed by a Federal Government Original Classifier.


In addition, the Recipient or Subrecipient shall ensure that existing classified
documents (containing either Restricted Data or Formerly Restricted Data or
National Security Information) which are in its possession or under its control
are periodically reviewed by a Federal Government or Recipient Derivative
Declassifier in accordance with classification regulations, mandatory DOE
directives and classification/declassification guidance furnished to the
Recipient by the Department of Energy to determine if the documents are no
longer appropriately classified. Priorities for declassification review of
classified documents shall be based on the degree of public and researcher
interest and the likelihood of declassification upon review. Documents which no
longer contain classified information are to be declassified. Declassified
documents then shall be reviewed to determine if they are publicly releasable.
Documents which are declassified and determined to be publicly releasable are to
be made available to the public in order to maximize the public's access to as
much Government information as possible while minimizing security costs.


The Recipient or Subrecipient shall insert this article in any subaward which
involves or may involve access to classified information.


29.03   Facility Clearance


(a) Use of Certificate Pertaining to Foreign Interests, Standard Form 328.


(1) The work to be conducted under this Agreement will require access to
classified information and classified matter (including special nuclear
material) as defined in section 29.01 herein. Such access will require a
Facility Clearance for Recipient and access authorizations (security clearances)
for personnel working with the classified information classified matter. To
obtain a Facility Clearance, Recipient must submit a Certificate Pertaining to
Foreign Interests, Standard Form 328, and all required supporting documents to
form a complete Package, to the cognizant security agency.


(2) Information submitted by Recipient on Standard Form 328 will be used solely
for the purposes of evaluating FOCI and will be treatedby the cognizant security
agency, to the extent permitted by law, as proprietary business or financial
information submitted in confidence.


(3) Following submission of a Standard Form 328, Recipient shall immediately
submit to the cognizant security agency written notification of any changes in
the extent and nature of FOCI which alter Recipient’s answers to the questions
in Standard Form 328.  Following execution of the Agreement, Recipient must
immediately submit to the cognizant  security agency written notification of any
changes in the extent and nature of FOCI which alter the Recipient’s answers to
the questions in Standard Form 328.  Notice of changes in ownership or control
which are required to be reported to the Securities and Exchange Commission, the
Federal Trade Commission, or the Department of Justice must also be furnished
concurrently to the cognizant security agency.


(b) Definitions.


(1) Foreign Interest means any of the following--


(i) A foreign government, foreign government agency, or representative of a
foreign government;


(ii) Any form of business enterprise or legal entity organized, chartered or
incorporated under the laws of any country other than the United States or its
possessions and trust territories; and


(iii) Any person who is not a citizen or national of the United States.


(2) Foreign Ownership, Control, or Influence (FOCI) means the situation where
the degree of ownership, control, or influence over Recipient  by a foreign
interest is such that a reasonable basis exists for concluding that compromise
of classified information or classified matter may result.


(c) Facility Clearance means an administrative determination by the cognizant
security agency that a facility is eligible to access, produce, use or store
classified information or classified matter. A Facility Clearance is based upon
a determination that satisfactory safeguards and security measures are carried
out for the activities being performed at the facility. Approval for a Facility
Clearance shall be based upon--


(1) A favorable FOCI determination based upon the Contractor's response to the
ten questions in Standard Form 328 and any required, supporting data provided by
Recipient;


(2) Approved safeguards and security plans which describe protective measures
appropriate to the activities being performed at the facility;


(3) An established Reporting Identification Symbol code for the Nuclear
Materials Management and Safeguards Reporting System if access to nuclear
materials is involved;


(4) A survey conducted no more than 6 months before the Facility Clearance date,
with a composite facility rating of satisfactory, if the facility is to possess
classified matter at its location;


(5) Appointment of a Facility Security Officer, who must possess or be in the
process of obtaining an access authorization equivalent to the Facility
Clearance; and, if applicable, appointment of a Materials Control and
Accountability Representative; and


(6) Access authorizations for key management personnel which will be determined
on a case-by-case basis, and equivalent to the level of the Facility Clearance.


(d) A Facility Clearance is required prior to Recipient having access to
classified information and the granting of any access authorizations under the
Agreement.  In order for Recipient to be granted a Facility Clearance, the
cognizant security agency must determine that Recipient will not pose an undue
risk to the common defense and security as a result of access to classified
information or classified matter in the performance of the Agreement..


(e) A Facility Clearance is required under this Agreement even if the work to be
performed does not require Recipient to receive, process, reproduce, store,
transmit, or handle classified information or classified matter, but which
requires DOE access authorizations for Recipient’s employees to perform work at
a DOE location. This type facility is identified as a non-possessing facility.


(f) Except as otherwise authorized in writing by the cognizant security agency,
pursuant to this Agreement  Recipient must insert provisions similar to the
foregoing in all subcontracts, purchase orders and applicable agreements. Any
subcontractors requiring access authorizations for access to classified
information or classified matter shall be directed to provide responses to the
questions in Standard Form 328, Certificate Pertaining to Foreign Interests,
directly to Recipient or the cognizant security agency.


    Notice to Offerors -- Contents Review (Please Review Before Submitting)


Prior to submitting the Standard Form 328, required by paragraph (a)(1) of this
clause, Recipient should review a FOCI submission to ensure that:


(1) The Standard Form 328 has been signed and dated by an authorized official;


(2) If publicly owned, Recipient’s  most recent annual report, and its most
recent proxy statement for its annual meeting of stockholders have been
attached; or, if privately owned, the audited, consolidated financial
information for the most recently closed accounting year has been attached;


(3) A copy of Recipient’s  articles of incorporation and an attested copy of
Recipient’s by-laws, or similar documents filed for Recipient’s  existence and
management, and all amendments to those documents;


(4) A list identifying Recipient’s owners, officers, directors, and executive
personnel, including their names, social security numbers, citizenship, titles
of all positions they hold within the organization, and what access
authorizations, if any, they possess or are in the process of obtaining, and
identification of the government agency(ies) that granted or will be granting
those access authorizations; and


(5) A summary FOCI data sheet.


Note: A FOCI submission must be attached for each tier parent organization
(i.e., ultimate parent and any intervening levels of ownership). If any of these
documents are missing, a Facility Clearance  will not be granted.


29.04           The Contractor Requirements Document Attachment 1 to DOE Order
DOE O 470.4B Safeguards and Security Program is hereby incorporated by
reference.





 
 

--------------------------------------------------------------------------------

 
Attachment A
 



 


















 


Research, Development & Demonstration Project
 


Detailed Cost and Schedule Estimate
 


July 24, 2012

USEC Proprietary Information



 
 

--------------------------------------------------------------------------------

 









Contents


 


 
•                    RD&D Project Cost Estimate
 


o Cost at WBS Level 1 with Level 2 Detail
 


o Cost at WBS Level 2 with Level 3 Detail
 


o Cost at WBS Level 2 with Level 3 Detail by Cost Element






 


•                    RD&D Project Schedule Estimate
 


o DOE Technical Milestones, Performance Indicators and Project Level 1 & 2
Milestones
 


o Management Summary Schedule
 


o Summary Schedule






 


•                    DOE SF-424A

 
 

--------------------------------------------------------------------------------

 



 


















 


Research, Development & Demonstration Project
 


Cost at WBS Level 1 with Level 2 Detail

USEC Proprietary Information



 
 

--------------------------------------------------------------------------------

 

*****


 
 

--------------------------------------------------------------------------------

 



 


















 


Research, Development & Demonstration Project
 


Cost at WBS Level 2 with Level 3 Detail


































 


USEC Proprietary Information

 
 

--------------------------------------------------------------------------------

 

*****


 
 

--------------------------------------------------------------------------------

 



 


















 


Research, Development & Demonstration Project
 


Cost at WBS Level 2 with Level 3 Detail by Cost Element


































 


USEC Proprietary Information

 
 

--------------------------------------------------------------------------------

 

*****


 
 

--------------------------------------------------------------------------------

 





 




 












Research, Development & Demonstration Project
 


Project Milestones, Performance Indicators and Schedule Detail


































 


USEC Proprietary Information

 
 

--------------------------------------------------------------------------------

 

*****


 
 

--------------------------------------------------------------------------------

 





 




 










Research, Development & Demonstration Project
 


DOE Form SF-424A


































 


USEC Proprietary Information

 
 

--------------------------------------------------------------------------------

 

*****


 
 

--------------------------------------------------------------------------------

 
CONTAINS PROPRIETARY INFORMATION NOT FOR PUBLIC DISCLOSURE
Page  of 5



Attachment B
Project Scope
Cooperative Agreement for the American Centrifuge Cascade Demonstration Program
June 12, 2012


Statement of Project Objectives


The American Centrifuge Cascade Demonstration Program has two primary
objectives:


Objective 1:  Demonstrate the American Centrifuge technology through the
construction and operation of one or more demonstration cascades of 120 AC-100
centrifuges.  To fulfill this objective, the Program will accomplish five (5)
defined Milestones and five (5) Performance Indicators.  Milestones represent a
significant event wherein the documented accomplishment of that event satisfies
a condition of section 7.03 of the Cooperative Agreement.  Performance
Indicators represent events wherein the documented accomplishment of that event
indicates measurable progress towards successful completion of the project
objectives, but for which failure to complete by the target date therefore shall
not be a material noncompliance with the terms and conditions of the
Award.  The  Milestones and Performance Indicators to be completed by the
Program are:


MILESTONE 1 - DOE and USEC jointly agree upon a test program for the remaining
Milestones and for full system reliability and plant availability that takes
into account human factors, upgraded Lower Suspension Drive Assembly (LSDA) and
overall AC100 reliability, and full cascade separative performance, so as to
achieve an overall plant availability of at least ***** with at least a *****
confidence level.


Milestone 1 is to be achieved by the date outlined in the Program schedule.


MILESTONE 2 - Confirm the reliability of the Lower Suspension Drive
Assembly  (LSDA) by accumulating 20 machine-years of operation at target speed
using AC100 centrifuges with upgraded LSDAs with no more than ***** LSDA
failures.


Milestone 2 is to be achieved by the date outlined in the Program schedule.


PERFORMANCE INDICATOR A – Demonstrate AC100 operational readiness
by accumulating 10-machine years ***** at target speed on gas.


PERFORMANCE INDICATOR B – Demonstrate AC100 production capability
by manufacturing, assembling and providing 78 centrifuges to Operations.


PERFORMANCE INDICATOR C – Complete AC100 production capability by
manufacturing, assembling and providing 120 centrifuges to Operations.


PERFORMANCE INDICATOR D – Demonstrate robustness of plant support systems
by successfully completing Integrated Systems Test Program to fully test plant
support systems backup and redundant capability to ensure continuous cascade
operation or safe shutdown of cascade operation in the event of loss of normal
power or other system casualties.
 
PERFORMANCE INDICATOR E – Demonstrate robustness of AC100 design to
stress transients through validated analytical models, simulation and drills
(e.g. physical tests) that demonstrate the ability of the cascade to withstand
loss of power or other loss of Balance of Plant support system scenarios using a
technical evaluation of time and actions to restore support systems and its
effect on the AC100 centrifuge starting from steady-state operations.


MILESTONE 3 - Demonstrate AC100 manufacturing quality by operating the
Commercial Demonstration Cascade at a confidence level of at least ***** for a
minimum of 20 machine-years.


Milestone 3 is to be achieved by the date outlined in the Program schedule.


MILESTONE 4- Demonstrate AC100 reliability by accumulating 20 machine-years
***** at target speed and design condition with no more than the expected number
of infant, steady-state and electronic recycles.


Milestone 4 is to be achieved by the date outlined in the Program schedule.


MILESTONE 5 - Demonstrate sustained production from commercially-staged,
120-centrifuge demonstration cascade configuration for 60 days (~20 machine
years) in cascade recycle mode with at least ***** production availability using
an average AC100 centrifuge production of 340 SWU per centrifuge-year.


Milestone 5 is to be achieved by the date outlined in the Program schedule.


Objective 2:  Sustain the domestic U.S. centrifuge technical and industrial base
for national security purposes and potential commercialization of the American
Centrifuge Project (ACP).  The Program will also conduct activities to reduce
the risk and improve the future prospects of deployment of the American
Centrifuge.  The Program will aim to retain the majority of employment of over
800 high-skilled jobs primarily in Ohio, Tennessee, West Virginia, Indiana,
Pennsylvania and Maryland while advancing a project that achieves important
energy security and national security objectives combined with the potential to
create thousands of direct and indirect jobs over the next several years.


Budget


The Program Budget will be in accordance with a baseline budget developed in the
initial phase of the Program.  Pending completion of the baseline budget, the
interim program budget1 for the Budget Period 1 will be as follows:


Report in Million Dollars
1 Jun-30 Sep 2012
1 Oct-30 Nov 2012
 
*****
     
Total
$ 68.8
$ 41.2
$110.0






--------------------------------------------------------------------------------

 
1  The budget sets out the expected spending during the period.  Actual spending
may vary.

USEC PROPRIETARY INFORMATION
 
 
 

--------------------------------------------------------------------------------

 
CONTAINS PROPRIETARY INFORMATION NOT FOR PUBLIC DISCLOSURE
Page  of 5





Scope of Research, Development and Deployment


The Program will support the following major areas of activity:


Machine Technology.
Demonstration of AC100 commercial plant machine manufacturing by American
Centrifuge Manufacturing
Demonstration of AC100 Lead Cascade Operations Cascade Operations, and Support
Systems
Engineering, Procurement and Construction activities
Process Engineering, Technology and Equipment activities
Program management


Each activity is discussed separately below.






 
Machine Technology
 












Technical Support will be provided for all manufacturing, lead cascade and other
project activities including design agent functions, SWU performance and value
engineering, troubleshooting, testing and operations demonstration activities,
manufacturing specialty components, laboratory support, and auxiliary
equipment.  This includes continuation of ACP activities at the Oak Ridge
Centrifuge Technology Center and K-1600 test facility to support the cascade
demonstration, AC100 centrifuge manufacturing, and other activities under the
project.  *****




 
Demonstration of AC100 Commercial Plant Machine Manufacturing
 



American Centrifuge Manufacturing, LLC (ACM) will manufacture AC100 centrifuge
components and subassemblies to complete the retrofit of the existing 42 AC100
machines in the lead cascade to include a safety feature, and manufacture new
AC100 centrifuges to complete the demonstration cascade.  Once the centrifuges
for the first cascade are complete, ACM will continue to manufacture additional
centrifuges as the budget permits.  ACM will also continue efforts to improve
manufacturing processes, reduce machine costs, and enhance and facilitize the
supplier base for high volume manufacturing.






Demonstration of AC100 Lead Cascade Operation and Cascade Operations



Continue the operation of AC100 Centrifuges in the lead cascade until
construction activities for the Demonstration Cascade necessitate suspension of
operations. Continue development of operational procedures, training, and
conduct of operations to assure operational enhancements that reduce risk during
demonstration, cascade operations and that position the Project for successful
commercial operations. The number of operating centrifuges will be expanded with
the addition of new centrifuges until all 67 positions in the current lead
cascade are operational, at which point additional new machines will be cycled
in to replace existing machines and condition them for operation in the
Demonstration Cascade.  Lead cascade operations will be shut down ***** at the
beginning of 2013 for the construction of the Demonstration Cascade
infrastructure and integrated systems testing required to commission the 120
Centrifuge Demonstration cascade and any additional machines constructed and
assembled during the project.  Once complete, 120 or more AC100 centrifuges will
be installed and operated in a commercial plant cascade configuration (the
“Demonstration Cascade”).




 
Engineering, Procurement and Construction
 












Engineering, Procurement and Construction (EPC) activities within the scope
include design, material procurement, and construction required for the
Demonstration Cascade.  EPC may also maintain the required management,
engineering, procurement, construction, and industrial base to support timely
transition to the commercial plant, through design advancement, and other
related activities.






 
Process Engineering, Technology and Equipment
 












Process Engineering, Technology and Equipment (PETE) activities will support the
continuation of commercial plant feed and withdrawal equipment design,
manufacturing and delivery.  Specifically, PETE may continue limited-rate
fabrication of the cold box subassemblies, autoclaves and UF6 cylinder
transporters required for ACP to sustain highly specialized suppliers of
equipment needed for future deployment of the ACP technology.


The PETE and EPC organizations will also collaborate on an evaluation of *****
feed and withdrawal *****.








 
Program Management
 










Program Management will continue to provide overall project direction of Machine
Technology, ACM, Operations, and EPC, and conduct activities that reduce the
overall risk of transitioning to commercial deployment.  Program Management will
encompass an improved program management structure and includes other
participants, administrative requirements of the Cooperative Agreement, project
oversight and reporting requirements to DOE in accordance with the Cooperative
Agreement.  The Program Management organization will lead the effort to develop
the project baseline against which performance will be measured using earned
value management techniques.

USEC PROPRIETARY INFORMATION
 
 
 

--------------------------------------------------------------------------------

 

Attachment CU.S. Department of EnergyFEDERAL ASSISTANCE REPORTING CHECKLISTAND
INSTRUCTIONS
DOE F 4600.2(08/09)All other editions are obsolete
1. Identification Number:
     DE-NE0000530
2. Program/Project Title:
    American Centrifuge Cascade Demonstration Test Program
3. Recipient:
     USEC Inc. and American Centrifuge Demonstration, LLC
4. Reporting Requirements:
A.   MANAGEMENT REPORTING
 Progress Report
 Special Status Report
 
B.  SCIENTIFIC/TECHNICAL REPORTING
(Reports/Products must be submitted with appropriate DOE F 241.  The 241 forms
are available at www.osti.gov/elink.)
Report/Product                                                          Form
 Final Scientific/Technical
Report                                                                           DOE
F 241.3
 Conference
papers/proceedings*                                                                           DOE
F 241.3
 Software/Manual                                                                DOE
F 241.4
 Other (see special
instructions)                                                                           DOE
F 241.3
 * Scientific and technical conferences only
 
C.  FINANCIAL REPORTING
 SF-425 Federal Financial Report
 
D.  CLOSEOUT REPORTING
 Patent Certification
 Property Certification
 Other
 
E.  OTHER REPORTING
 Annual Indirect Cost Proposal
 Annual Inventory of Federally Owned Property, if any
 Other
F.  AMERICAN RECOVERY AND REINVESTMENT ACT REPORTING
 Reporting and Registration Requirements
Frequency
No. of Copies
Addressees
 
M
 
 
 
 
 
 
 
F
 
 
 
 
 
 
 
Once every
6 months
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
O
 
1
 
1
 
 
 
 
 
 
1
 
1
 
1
 
 
 
 
1
 
 
 
1
 
1
 
1
 
 
 
1
 
1
 
1
 
 
1
 
https://www.fedconnect.net/fedconnect/default.aspx
https://www.fedconnect.net/fedconnect/default.aspx
 
 
 
 
http://www.osti.gov/elink-2413
http://www.osti.gov/elink-2413
http://www.osti.gov/estsc/241-4pre.jsp
 
 
 
 
https://www.fedconnect.net/fedconnect/default.aspx
 
 
https://www.fedconnect.net/fedconnect/default.aspx
https://www.fedconnect.net/fedconnect/default.aspx
https://www.fedconnect.net/fedconnect/default.aspx
 
 
https://www.fedconnect.net/fedconnect/default.aspx
https://www.fedconnect.net/fedconnect/default.aspx
https://www.fedconnect.net/fedconnect/default.aspx
 
http://www.federalreporting.gov
FREQUENCY CODES AND DUE DATES:
A -      Within 5 calendar days after events or as
specified.                                                                                                M
- Monthly
F -      Final; 90 calendar days after expiration or termination of the award.
Y -      Yearly; 90 days after the end of the reporting period.
S -      Semiannually; within 30 days after end of reporting period.
Q
-                                                                                                 Quarterly;
within 30 days after end of the reporting period.
Y180 – Yearly; 180 days after the end of the recipient’s fiscal year
        O - Other; See instructions for further details.
OMB Reporting Help
Special Instructions:
 
All reports, except for those in B and F above, should be submitted through
FedConnect.
 
See attached.


 
 

--------------------------------------------------------------------------------

 

U.S. Department of Energy
 
Federal Assistance Reporting Checklist
 
And Instructions
 
5. Special Instructions
 
The Recipient ACP Project Leadership will meet with DOE and/or DOE’s designated
representatives monthly to update progress and discuss unusual incidents,
special advances or problems.
 


Within 30 days following each month of the project and at the conclusion of the
project, the Recipient will provide the DOE Program Manager and Project Officer
a non-public written report containing project accomplishment metrics, as well
as a summary of progress, problems, and deviations from the plan.
 


A summary version of the non-public written report will be provided to the DOE
Program Manager and Project Officer within 30 days following each month of the
project and at the conclusion of the project. The report will provide meaningful
information regarding the status of activities that can be released to the
public.
 



 
 

--------------------------------------------------------------------------------

 

Federal Assistance Reporting Instructions (09/09)




A.   MANAGEMENT REPORTING


Progress Report


The Progress Report must provide a concise narrative assessment of the status of
work and include the following information and any other information identified
under Special Instructions on the Federal Assistance Reporting Checklist:


The DOE award number and name of the recipient.


The project title and name of the project director/principal investigator.


Date of report and period covered by the report.


A comparison of the actual accomplishments with the goals and objectives
established for
the period and reasons why the established goals were not met.


A discussion of what was accomplished under these goals during this reporting
period, including major activities, significant results, major findings or
conclusions, key outcomes or other achievements.  This section should not
contain any proprietary data or other information not subject to public
release.  If such information is important to reporting progress, do not include
the information, but include a note in the report advising the reader to contact
the Principal Investigator or the Project Director for further information.


Cost Status.  Show approved budget by budget period and actual costs
incurred.  If cost sharing is required break out by DOE share, recipient share,
and total costs.


Schedule Status. List milestones, anticipated completion dates and actual
completion dates.  If you submitted a project management plan with your
application, you must use this plan to report schedule and budget variance.  You
may use your own project management system to provide this information.


8.      Any changes in approach or aims and reasons for change.  Remember
significant changes to the objectives and scope require prior approval by the
contracting officer.


9.      Actual or anticipated problems or delays and actions taken or planned to
resolve them.


10.      Any absence or changes of key personnel or changes in
consortium/teaming arrangement.


11.      A description of any product produced or technology transfer activities
accomplished during this reporting period, such as:


Publications (list journal name, volume, issue); conference papers; or other
public releases of results.  Attach or send copies of public releases to the DOE
Program Manager identified in Block 15 of the Assistance Agreement Cover Page.


Web site or other Internet sites that reflect the results of this project.


Networks or collaborations fostered.


Technologies/Techniques.


Inventions/Patent Applications


Other products, such as data or databases, physical collections, audio or video,
software or netware, models, educational aid or curricula, instruments or
equipment.


Special Status Report


The recipient must report the following events by e-mail as soon as possible
after they occur:


Developments that have a significant favorable impact on the project.


Problems, delays, or adverse conditions which materially impair the recipient’s
ability to meet the objectives of the award or which may require DOE to respond
to questions relating to such events from the public  The recipient must report
any of the following incidents and include the anticipated impact and remedial
action to be taken to correct or resolve the problem/condition:


Any single fatality or injuries requiring hospitalization of five or more
individuals.


Any significant environmental permit violation.


Any verbal or written Notice of Violation of any Environmental, Safety, and
Health statutes.


Any incident which causes a significant process or hazard control system
failure.


Any event which is anticipated to cause a significant schedule slippage or cost
increase.


Any damage to Government-owned equipment in excess of $50,000.


Any other incident that has the potential for high visibility in the media.


B.   SCIENTIFIC/TECHNICAL REPORTS


Final Scientific/Technical Report


Content.  The final scientific/technical report must include the following
information and any other information identified under Special Instructions on
the Federal Assistance Reporting Checklist:


1.   Identify the DOE award number; name of recipient; project title; name of
project director/principal investigator; and consortium/teaming members.


2.      Display prominently on the cover of the report any authorized
distribution limitation notices, such as patentable material or protected
data.  Reports delivered without such notices may be deemed to have been
furnished with unlimited rights, and the Government assumes no liability for the
disclosure, use or reproduction of such reports.


3.      Provide an executive summary, which includes a discussion of 1) how the
research adds to the understanding of the area investigated; 2) the technical
effectiveness and economic feasibility of the methods or techniques investigated
or demonstrated; or 3) how the project is otherwise of benefit to the
public.  The discussion should be a minimum of one paragraph and written in
terms understandable by an educated layman.


4.      Provide a comparison of the actual accomplishments with the goals and
objectives of the project.


5.      Summarize project activities for the entire period of funding, including
original hypotheses, approaches used, problems encountered and departure from
planned methodology, and an assessment of their impact on the project
results.  Include, if applicable, facts, figures, analyses, and assumptions used
during the life of the project to support the conclusions.


Identify products developed under the award and technology transfer activities,
such as:


a.      Publications (list journal name, volume, issue), conference papers, or
other public releases of results.   If not provided previously, attach or send
copies of any public releases to the DOE Program Manager identified in Block 15
of the Assistance Agreement Cover Page;


b.      Web site or other Internet sites that reflect the results of this
project;


Networks or collaborations fostered;


Technologies/Techniques;


Inventions/Patent Applications, licensing agreements; and


Other products, such as data or databases, physical collections, audio or video,
software or netware, models, educational aid or curricula, instruments or
equipment.


7.      For projects involving computer modeling, provide the following
information with the final report:


a.           Model description, key assumptions, version, source and intended
use;


b.           Performance criteria for the model related to the intended use;


c.           Test results to demonstrate the model performance criteria were met
(e.g., code verification/validation, sensitivity analyses, history matching with
lab or field data, as appropriate);


Theory behind the model, expressed in non-mathematical terms;


e           Mathematics to be used, including formulas and calculation methods;


f.           Whether or not the theory and mathematical algorithms were peer
reviewed,
and, if so, include a summary of theoretical strengths and weaknesses;


g.           Hardware requirements; and


Documentation (e.g., users guide, model code).


Electronic Submission.  The final scientific/technical report must be submitted
electronically via the DOE Energy Link System (E-Link) accessed at
http://www.osti.gov/elink-2413.


Electronic Format.  Reports must be submitted in the ADOBE PORTABLE DOCUMENT
FORMAT (PDF) and be one integrated PDF file that contains all text, tables,
diagrams, photographs, schematic, graphs, and charts.  Materials, such as
prints, videos, and books, that are essential to the report but cannot be
submitted electronically, should be sent to the DOE Administrator at the address
listed in Block 16 of the Assistance Agreement Cover Page.


Submittal Form.  The report must be accompanied by a completed electronic
version of DOE Form 241.3, “U.S. Department of Energy (DOE), Announcement of
Scientific and Technical Information (STI).”  You can complete, upload, and
submit the DOE F.241.3 online via E-Link.   You are encouraged not to submit
patentable material or protected data in these reports, but if there is such
material or data in the report, you must: (1) clearly identify patentable or
protected data on each page of the report; (2) identify such material on the
cover of the report; and (3) mark the appropriate block in Section K of the DOE
F 241.3.  Reports must not contain any limited rights data (proprietary data),
classified information, information subject to export control classification, or
other information not subject to release.   Protected data is specific technical
data, first produced in the performance of the award that is protected from
public release for a period of time by the terms of the award agreement.


Conference Papers/Proceedings


Content:  The recipient must submit a copy of any conference papers/proceedings,
with the following information: (1) Name of conference; (2) Location of
conference; (3) Date of conference; and (4) Conference sponsor.


Electronic Submission.  Scientific/technical conference paper/proceedings must
be submitted electronically via the DOE Energy Link System (E-Link) at
http://www.osti.gov/elink-2413.  Non-scientific/technical conference
papers/proceedings must be sent to the URL listed on the Reporting Checklist.


Electronic Format.  Conference papers/proceedings must be submitted in the ADOBE
PORTABLE DOCUMENT FORMAT (PDF) and be one integrated PDF file that contains all
text, tables, diagrams, photographs, schematic, graphs, and charts.  If the
proceedings cannot be submitted electronically, they should be sent to the DOE
Administrator at the address listed in Block 16 of the Assistance Agreement
Cover Page.


Submittal Form. Scientific/technical conference papers/proceedings must be
accompanied by a completed DOE Form 241.3.  The form and instructions are
available on E-Link at http://www.osti.gov/elink-2413.  This form is not
required for non-scientific or non-technical conference papers or proceedings.


Software/Manual


Content.  Unless otherwise specified in the award, the following must be
delivered:  source code, the executable object code and the minimum support
documentation needed by a competent user to understand and use the software and
to be able to modify the software in subsequent development efforts.


Electronic Submission.  Submissions may be submitted electronically via the DOE
Energy Link System (E-Link) at http://www.osti.gov/estsc/241-4pre.jsp. They may
also be submitted via regular mail to:


Energy Science and Technology Software Center
P.O. Box 1020
Oak Ridge, TN  37831


Submittal Form. Each software deliverable and its manual must be accompanied by
a completed DOE Form 241.4 “Announcement of U.S. Department of Energy Computer
Software.”  The form and instructions are available on E-Link at
http://www.osti.gov/estsc/241-4pre.jsp.


Protected Personally Identifiable Information (PII).  Management Reports or
Scientific/Technical Reports must not contain any Protected PII.  PII is any
information about an individual which can be used to distinguish or trace an
individual’s identity.  Some information that is considered to be PII is
available in public sources such as telephone books, public websites, university
listings, etc.  This type of information is considered to be Public PII and
includes, for example, first and last name, address, work telephone number,
e-mail address, home telephone number, and general educational credentials.  In
contrast, Protected PII is defined as an individual’s first name or first
initial and last name in combination with any one or more of types of
information, including, but not limited to, social security number, passport
number, credit card numbers, clearances, bank numbers, biometrics, date and
place of birth, mother’s maiden name, criminal, medical and financial records,
educational transcripts, etc.


C.   FINANCIAL REPORTING


Recipients must complete the SF-425 as identified on the Reporting Checklist in
accordance with the report instructions.   A fillable version of the form is
available at http://www.whitehouse.gov/omb/grants/grants_forms.aspx.


D.   CLOSEOUT REPORTS


Final Invention and Patent Report


The recipient must provide a DOE Form 2050.11, “PATENT CERTIFICATION.”  This
form is available at http://www.directives.doe.gov/pdfs/forms/2050-11.pdf and
http://grants.pr.doe.gov.


Property Certification


The recipient must provide the Property Certification, including the required
inventories of non-exempt property, located at http://grants.pr.doe.gov.


E.  OTHER REPORTING


Annual Indirect Cost Proposal and Reconciliation


Requirement.  In accordance with the applicable cost principles, the recipient
must submit an annual indirect cost proposal, reconciled to its financial
statements, within six months after the close of the fiscal year, unless the
award is based on a predetermined or fixed indirect rate(s), or a fixed amount
for indirect or facilities and administration (F&A) costs.


Cognizant Agency.  The recipient must submit its annual indirect cost proposal
directly to the cognizant agency for negotiating and approving indirect
costs.  If the DOE awarding office is the cognizant agency, submit the annual
indirect cost proposal to the DOE Administrator at the address listed in Block
16 of the Assistance Agreement Cover Page.


Annual Inventory of Federally Owned Property


Requirement.  If at any time during the award the recipient is provided
Government-furnished property or acquires property with project funds and the
award specifies that the property vests in the Federal Government (i.e.
federally owned property), the recipient must submit an annual inventory of this
property to the DOE Administrator at the address listed in Block 16 of the
Assistance Agreement Cover Page no later than October 30th of each calendar
year, to cover an annual reporting period ending on the preceding September
30th.


Content of Inventory.  The inventory must include a description of the property,
tag number, acquisition date, location of the property, and acquisition cost, if
purchased with project funds.  The report must list all federally owned
property, including property located at subcontractor’s facilities or other
locations.


F.  AMERICAN RECOVERY AND REINVESTMENT ACT REPORTING


See Special Award Term entitled Reporting and Registration Requirement under
Section1512 of the Recovery Act.  The reports are due no later than ten calendar
days after each calendar quarter in which the recipient receives the assistance
award funded in whole or in part by the Recovery Act.  Additional information on
complying with this requirement can be found at Department of Energy – OMB
Reporting Help.

 
 

--------------------------------------------------------------------------------

 
Award No.:  DE-NE0000530
Amendment No.:  000






 
Attachment D
 


INTELLECTUAL PROPERTY REQUIREMENTS
 




01. In the Agreement Between the U.S. Department of Energy and USEC Inc. dated
June 17, 2002, as amended ("June 17th  Agreement") USEC and DOE have agreed to
USEC's transfer to DOE of certain rights in enrichment-related intellectual
property (IP) and the delivery of associated technical data.  The Intellectual
Property Requirements in this Attachment D shall be read and construed in a
manner consistent with the IP provisions in the June 17th Agreement, and any
inconsistency shall be resolved by giving precedence to the June 17th Agreement.




02.       FAR 52.227-1 Authorization and Consent (JUL 1995)-Alternate I (APR
1984)
 


(a) The Government authorizes and consents to all use and manufacture of any
invention described in and covered by a United States patent in the performance
of this contract or any subcontract at any tier.
 


(b) The Contractor agrees to include, and require inclusion of, this clause,
suitably modified to identify the parties, in all subcontracts at any tier for
research and development expected to exceed the simplified acquisition
threshold; however, omission of this clause from any subcontract, including
those at or below the simplified acquisition threshold, does not affect this
authorization and consent.
 


(End of clause)
 


03.       FAR 52.227-2 Notice and Assistance Regarding Patent and Copyright
Infringement
(AUG 1996)
 


(a) The Contractor shall report to the Contracting Officer, promptly and in
reasonable written detail, each notice or claim of patent or copyright
infringement based on the performance of this contract of which the Contractor
has knowledge.
 


(b) In the event of any claim or suit against the Government on account of any
alleged patent or copyright infringement arising out of the performance of this
contract or out of the use of any supplies furnished or work or services
performed under this contract, the Contractor shall furnish to the Government,
when requested by the Contracting Officer, all evidence and information in
possession of the Contractor pertaining to such suit or claim. Such evidence and
information shall be furnished at the expense of the Government except where the
Contractor has agreed to indemnify the Government.
 


(c) The Contractor agrees to include, and require inclusion of, this clause in
all subcontracts at any tier for supplies or services (including construction
and architect-engineer subcontracts and those for material, supplies, models,
samples, or design or testing services) expected to
exceed the simplified acquisition threshold at FAR 2.101. (End of clause)

 
 

--------------------------------------------------------------------------------

 
Award No.:  DE-NE0000530
Amendment No.:  000






 
04.             FAR 52.227-3 Patent Indemnity (APR 1984)
 


(a) The Contractor shall indemnify the Government and its officers, agents, and
employees against liability, including costs, for infringement of any United
States patent (except a patent issued upon an application that is now or may
hereafter be withheld from issue pursuant to a Secrecy Order under
35 U.S.C. 181) arising out of the manufacture or delivery of supplies, the
performance of services, or the construction, alteration, modification, or
repair of real property
(hereinafter referred to as "construction work") under this contract, or out of the use or disposal by or for the
account of the Government of such supplies or construction work.
 


(b) This indemnity shall not apply unless the Contractor shall have been
informed as soon as practicable by the Government of the suit or action alleging
such infringement and shall have been given such opportunity as is afforded by
applicable laws, rules, or regulations to participate in its defense. Further,
this indemnity shall not apply to—
 


(1) An infringement resulting from compliance with specific written instructions
of the Contracting Officer directing a change in the supplies to be delivered or
in the materials or equipment to be used, or directing a manner of performance
of the contract not normally used by the Contractor;
 


(2) An infringement resulting from addition to or change in supplies or
components furnished or construction work performed that was made subsequent to
delivery or performance; or
 


(3) A claimed infringement that is unreasonably settled without the consent of
the Contractor, unless required by final decree of a court of competent
jurisdiction.
 


(End of clause)
 


05.             Rights in Data
 


Rights in Data—Programs Covered Under Special Data Statutes
 


(a) Definitions
 


Computer Data Bases, as used in this clause, means a collection of data in a
form capable of, and for the purpose of, being stored in, processed, and
operated on by a computer. The term does not include computer software.
 


Computer software, as used in this clause, means (i) computer programs which are
data comprising a series of instructions, rules, routines, or statements,
regardless of the media in which recorded, that allow or cause a computer to
perform a specific operation or series of operations and (ii) data comprising
source code listings, design details, algorithms, processes, flow charts,
formulae and related material that would enable the computer program to be
produced, created or compiled. The term does not include computer data bases.

 
 

--------------------------------------------------------------------------------

 
Award No.:  DE-NE0000530
Amendment No.:  000






 


 
Data, as used in this clause, means recorded information, regardless of form or
the media on which it may be recorded. The term includes technical data and
computer software. The term does not include information incidental to
administration, such as financial, administrative, cost or pricing or management
information.
 


Form, fit, and function data, as used in this clause, means data relating to
items, components, or processes that are sufficient to enable physical and
functional interchangeability as well as data identifying source, size,
configuration, mating and attachment characteristics, functional
characteristics, and performance requirements except that for computer software
it means data identifying source, functional characteristics, and performance
requirements but specifically excludes the source code, algorithm, process,
formulae, and flow charts of the software.
 


Limited rights data, as used in this clause, means data (other than computer
software) developed at private expense that embody trade secrets or are
commercial or financial and confidential or privileged.
 


Restricted computer software, as used in this clause, means computer software
developed at private expense and that is a trade secret; is commercial or
financial and confidential or privileged; or is published copyrighted computer
software; including modifications of such computer software.
 


Protected data, as used in this clause, means technical data or commercial or
financial data first produced in the performance of the award which, if it had
been obtained from and first produced by a non-federal party, would be a trade
secret or commercial or financial information that is privileged or confidential
under the meaning of 5 U.S.C. 552(b)(4) and which data is marked as being
protected data by a party to the award.
 


Protected rights, as used in this clause, mean the rights in protected data set
forth in the Protected
Rights Notice of paragraph (g) of this clause.
 


Technical data, as used in this clause, means that data which are of a
scientific or technical nature. Technical data does not include computer
software, but does include manuals and instructional materials and technical
data formatted as a computer data base.
 


Unlimited rights, as used in this clause, means the right of the Government to
use, disclose, reproduce, prepare derivative works, distribute copies to the
public, and perform publicly and display publicly, in any manner and for any
purpose whatsoever, and to have or permit others to do so.
 


(b) Allocation of Rights
 


(1) Except as provided in paragraph (c) of this clause regarding copyright, the
Government shall have unlimited rights in-

 
 

--------------------------------------------------------------------------------

 
Award No.:  DE-NE0000530
Amendment No.:  000






 


 
(i) Data specifically identified in this agreement as data to be delivered
without restriction;
 


(ii) Form, fit, and function data delivered under this agreement;
 


(iii) Data delivered under this agreement (except for restricted computer
software) that constitute manuals or instructional and training material for
installation, operation, or routine maintenance and repair of items, components,
or processes delivered or furnished for use under this agreement; and
 


(iv) All other data delivered under this agreement unless provided otherwise for
protected data in accordance with paragraph (g) of this clause or for limited
rights data or restricted computer software in accordance with paragraph (h) of
this clause.
 


(2) The Recipient shall have the right to-
 


(i) Protect rights in protected data delivered under this agreement in the
manner and to the extent provided in paragraph (g) of this clause;
 


(ii) Withhold from delivery those data which are limited rights data or
restricted computer software to the extent provided in paragraph (h) of this
clause;
 


(iii) Substantiate use of, add, or correct protected rights or copyrights
notices and to take other appropriate action, in accordance with paragraph (e)
of this clause; and
 


(iv) Establish claim to copyright subsisting in data first produced in the
performance of this agreement to the extent provided in subparagraph (c)(1) of
this clause.
 


(c) Copyright
 


(1) Data first produced in the performance of this agreement. Except as
otherwise specifically provided in this agreement, the Recipient may assert,
without the prior approval of the Contracting Officer, asserted to copyright
subsisting in any data first produced in the performance of this agreement. If
claim to copyright is made, the Recipient shall affix the applicable copyright
notice of 17 U.S.C. 401 or 402 and acknowledgment of Government sponsorship
(including agreement number) to the data when such data are delivered to the
Government, as well as when the data are published or deposited for registration
as a published work in the U.S. Copyright Office. Except for Protected Data
under paragraph g, for such copyrighted data, including computer software, the
Recipient grants to the Government, and others acting on its behalf, a paid-up
nonexclusive, irrevocable, worldwide license to reproduce, prepare derivative
works, distribute copies to the public, and perform publicly and display
publicly, by or on behalf of the Government, for all such data.

 
 

--------------------------------------------------------------------------------

 
Award No.:  DE-NE0000530
Amendment No.:  000






 


 
(2) Data not first produced in the performance of this agreement. The Recipient
shall not, without prior written permission of the Contracting Officer,
incorporate in data delivered under this agreement any data that are not first
produced in the performance of this agreement and that contain the copyright
notice of 17 U.S.C. 401 or 402, unless the Recipient identifies such data and
grants to the Government, or acquires on its behalf, a license of the same scope
as set forth in subparagraph (c)(1) of this clause; provided, however, that if
such data are computer software, the Government shall acquire a copyright
license as set forth in subparagraph (h)(3) of this clause if included in this
agreement or as otherwise may be provided in a collateral agreement incorporated
or made a part of this agreement.
 


(3) Removal of copyright notices. The Government agrees not to remove any
copyright notices placed on data pursuant to this paragraph (c), and to include
such notices on all reproductions of the data.
 


(d) Release, Publication and Use of Data
 


(1) The Receipt shall have the right to use, release to others, reproduce,
distribute, or publish any data first produced or specifically used by the
Recipient in the performance of this contract, except to the extent such data
may be subject to the Federal export control or national security laws or
regulations, or unless otherwise provided in this paragraph of this clause or
expressly set forth in this contract.
 


(2) The Recipient agrees that to the extent it receives or is given access to
data necessary for the performance of this agreement which contain restrictive
markings, the Recipient shall treat the data in accordance with such markings
unless otherwise specifically authorized in writing by the Contracting Officer.
 


(e) Unauthorized Marking of Data
 


(1) Notwithstanding any other provisions of this agreement concerning inspection
or acceptance, if any data delivered under this agreement are marked with the
notices specified in subparagraph (g)(2) or (g)(3) of this clause and use of
such is not authorized by this clause, or if such data bears any other
restrictive or limiting markings not authorized by this agreement, the
Contracting Officer may at any time either return the data to the Recipient or
cancel or ignore the markings. However, the following procedures shall apply
prior to canceling or ignoring the markings.
 


(i) The Contracting Officer shall make written inquiry to the Recipient
affording the Recipient 30 days from receipt of the inquiry to provide written
justification to substantiate the propriety of the markings;
 


(ii) If the Recipient fails to respond or fails to provide written justification
to substantiate the propriety of the markings within the 30-day period (or a
longer time not exceeding 90 days approved in writing by the Contracting Officer
for good cause

 
 

--------------------------------------------------------------------------------

 
Award No.:  DE-NE0000530
Amendment No.:  000






 


 
shown), the Government shall have the right to cancel or ignore the markings at
any time after said period and the data will no longer be made subject to any
disclosure prohibitions.
 


(iii) If the Recipient provides written justification to substantiate the
propriety of the markings within the period set in subdivision (e)(1)(i) of this
clause, the Contracting Officer shall consider such written justification and
determine whether or not the markings are to be cancelled or ignored. If the
Contracting Officer determines that the markings are authorized, the Recipient
shall be so notified in writing. If the Contracting Officer determines, with
concurrence of the head of the contracting activity, that the markings are not
authorized, the Contracting Officer shall furnish the Recipient a written
determination, which determination shall become the final agency decision
regarding the appropriateness of the markings unless the Recipient files suit in
a court of competent jurisdiction within 90 days of receipt of the Contracting
Officer's decision. The Government shall continue to abide by the markings under
this subdivision (e)(1)(iii) until final resolution of the matter either by the
Contracting Officer's determination become final (in which instance the
Government shall thereafter have the right to cancel or
ignore the markings at any time and the data will no longer be made subject to
any disclosure prohibitions), or by final disposition of the matter by court
decision if suit is filed.
 


(2) The time limits in the procedures set forth in subparagraph (e)(1) of this
clause may be modified in accordance with agency regulations implementing the
Freedom of Information Act (5 U.S.C. 552) if necessary to respond to a request
thereunder.
 


(f) Omitted or Incorrect Markings
 


(1) Data delivered to the Government without either the limited rights or
restricted rights notice as authorized by paragraph ( g ) of this clause, or the
copyright notice required by paragraph (c) of this clause, shall be deemed to
have been furnished with unlimited rights, and the Government assumes no
liability for the disclosure, use, or reproduction of such data. However, to the
extent the data has not been disclosed without restriction outside the
Government, the Recipient may request, within 6 months (or a longer time
approved by the Contracting Officer for good cause shown) after delivery of such
data, permission to have notices placed on qualifying data at the Recipient's
expense, and the Contracting Officer may agree to do so if the Recipient-
 


(i) Identifies the data to which the omitted notice is to be applied; (ii)
Demonstrates that the omission of the notice was inadvertent;
 
(iii) Establishes that the use of the proposed notice is authorized; and
 


(iv) Acknowledges that the Government has no liability with respect to the
disclosure, use, or reproduction of any such data made prior to the addition of
the notice or resulting from the omission of the notice.

 
 

--------------------------------------------------------------------------------

 
Award No.:  DE-NE0000530
Amendment No.:  000






 


 
(2) The Contracting Officer may also:
 


(i) Permit correction at the Recipient's expense of incorrect notices if the
Recipient identifies the data on which correction of the notice is to be made,
and demonstrates that the correct notice is authorized; or
 


(ii) Correct any incorrect notices. (g) Rights to Protected Data
 
(1) The Recipient may, claim and mark Protected Data, as defined in paragraph a,
any data first produced in the performance of this award. Any such claimed
"Protected Data" will be clearly marked with the following Protected Rights
Notice, and will be treated in accordance with such Notice by DOE, subject to
the provisions of paragraphs (e) and (f) of this clause.
 


PROTECTED RIGHTS NOTICE
 


These protected data were produced under agreement no. DE-SC0003997 with the
U.S. Department of Energy and may not be published, disseminated, or disclosed
to others outside the Government for a period of 5 years after submittal of data
to DOE, unless express written authorization is obtained from the recipient.
Upon expiration of the period of protection set forth in this Notice, the
Government shall have unlimited rights in this data. This Notice shall be marked
on any reproduction of this data, in whole or in part.
 


(End of notice)
 


(2) Any such marked Protected Data may be disclosed by DOE under obligations of
confidentiality for the following purposes:
 


(a) For evaluation purposes under the restriction that the "Protected Data" be
retained in confidence and not be further disclosed; or
 


(b) To subcontractors or other team members performing work under the USEC's
American Centrifuge Program of which this award is a part, for information or
use in connection with the work performed under their activity, and under the
restriction that the Protected Data be retained in confidence and not be further
disclosed.
 


(3) Except as provided in paragraph c, the obligations of confidentiality and
restrictions on publication and dissemination by DOE shall end for any Protected
Data:
 


(a) At the end of the protected period;
 


(b) If the data becomes publicly known or available from other sources without a
breach of the obligation of confidentiality with respect to the Protected Data;

 
 

--------------------------------------------------------------------------------

 
Award No.:  DE-NE0000530
Amendment No.:  000






 






 
(c) If the same data is independently developed by someone who did not have
access to the Protected Data and such data is made available without obligations
of confidentiality; or
 


(d) If the Recipient disseminates or authorizes another to disseminate such data
without obligations of confidentiality.
 


(4) However, the Recipient agrees that the following types of data are not
considered to be protected and shall be provided to the Government when required
by this award without any claim that the data are Protected Data. The parties
agree that notwithstanding the following lists of types of data, nothing
precludes the Government from seeking delivery of additional data in accordance
with this award, or from making publicly available additional non-protected
data, nor does the following list constitute any admission by the Government
that technical data not on the list is Protected Data.
 
The monthly and final summary report s of the project which is available for
release to the public. (5) The Government's sole obligation with respect to any
protected data shall be as set
forth in this paragraph (g).
 


(h) Protection of Limited Rights Data
 


When data other than that listed in subparagraphs (b)(1)(i), (ii), and (iii) of
this clause are specified to be delivered under this agreement and such data
qualify as either limited rights data or restricted computer software, the
Recipient, if the Recipient desires to continue protection of such data, shall
withhold such data and not furnish them to the Government under this agreement.
As a condition to this withholding the Recipient shall identify the data being
withheld and furnish form, fit, and function data in lieu thereof.
 


(i) Subaward/Contract
 


The Recipient has the responsibility to obtain from its
subrecipients/contractors all data and rights therein necessary to fulfill the
Recipient's obligations to the Government under this agreement, including those
obligations under the June 17th Agreement.  Where Recipient employs third party
intellectual property in the performance of uranium enrichment activities under
this agreement, it shall acquire rights in the third party intellectual property
necessary to enable the United States Government to practice the intellectual
property consistent with the licenses contained in the June 17th Agreement. If a
subrecipient/contractor refuses to accept terms affording the Government such
rights, the Recipient shall promptly bring such refusal to the attention of the
Contracting Officer and not proceed with subaward/contract award without further
authorization.
 


(j) Additional Data Requirements
 


In addition to the data specified elsewhere in this agreement to be delivered,
the Contracting Officer may, at anytime during agreement performance or within a
period of 1 year after acceptance of all items to be delivered under this
agreement, request delivery to DOE of any data first produced or specifically
used in the performance of this agreement. Such request shall not

 
 

--------------------------------------------------------------------------------

 
Award No.:  DE-NE0000530
Amendment No.:  000






 


 
unreasonably be denied. This clause is applicable to all data ordered under this
subparagraph. Nothing contained in this subparagraph shall require the Recipient
to deliver any data the withholding of which is authorized by this clause or
data which are specifically identified in this agreement as not subject to this
clause. When data are to be delivered under this subparagraph, the Recipient
will be compensated for converting the data into the prescribed form, for
reproduction, and for delivery.
 


(k) The Recipient agrees, except as may be otherwise specified in this agreement
for specific data items listed as not subject to this paragraph, that the
Contracting Officer or an authorized representative may, up to three years after
acceptance of all items to be delivered under this contract, inspect at the
Recipient's facility any data withheld pursuant to paragraph (h) of this clause,
for purposes of verifying the Recipient's assertion pertaining to the limited
rights or restricted rights status of the data or for evaluating work
performance. Where the Recipient whose data are to be inspected demonstrates to
the Contracting Officer that there would be a possible conflict of interest if
the inspection were made by a particular representative, the Contracting Officer
shall designate an alternate inspector.
 


Alternate I:
 


(h)(2) Notwithstanding subparagraph (h)(1) of this clause, the agreement may
identify and specify the delivery of limited rights data, or the Contracting
Officer may require by written request the delivery of limited rights data that
has been withheld or would otherwise be withholdable. If delivery of such data
is so required, the Recipient may affix the following "Limited Rights Notice" to
the data and the Government will thereafter treat the data, in accordance with
such Notice:
 


LIMITED RIGHTS NOTICE
 




 
(a) These data are submitted with limited rights under Government agreement No.


 
(and



 
subaward/contract No.


 
, if appropriate). These data may be reproduced and used by the


 
Government with the express limitation that they will not, without written
permission of the Recipient, be used for purposes of manufacture nor disclosed
outside the Government; except that the Government may disclose these data
outside the Government for the following purposes, if any, provided that the
Government makes such disclosure subject to prohibition against further use and
disclosure:
 


(1) Use (except for manufacture) by Federal support services contractors within
the scope of their contracts;
 


(2) This "limited rights data" may be disclosed for evaluation purposes under
the restriction that the "limited rights data" be retained in confidence and not
be further disclosed;
 


(3) This "limited rights data" may be disclosed to other contractors
participating in the
Government's program of which this Recipient is a part for information or use
(except for

 
 

--------------------------------------------------------------------------------

 
Award No.:  DE-NE0000530
Amendment No.:  000






 


 
manufacture) in connection with the work performed under their awards and under
the restriction that the "limited rights data" be retained in confidence and not
be further disclosed;
 


(4) This "limited rights data" may be used by the Government or others on its
behalf for emergency repair or overhaul work under the restriction that the
"limited rights data" be retained in confidence and not be further disclosed;
and
 


(5) Release to a foreign government, or instrumentality thereof, as the
interests of the United States Government may require, for information or
evaluation, or for emergency repair or overhaul work by such government. This
Notice shall be marked on any reproduction of this data in whole or in part.
 


 
(b) This Notice shall be marked on any reproduction of these data, in whole or in part.
(End of noti
 
 
Alternate II:
 
 
(h)(3)(i) Notwithstanding subparagraph (h)(1) of this clause, the agreement may
identify and specify the delivery of restricted computer software, or the
Contracting Officer may require by written request the delivery of restricted
computer software that has been withheld or would otherwise be withholdable. If
delivery of such computer software is so required, the Recipient may affix the
following “Restricted Rights Notice” to the computer software and the Government
will thereafter treat the computer software, subject to paragraphs (d) and (e)
of this clause, in accordance with the Notice:
 
 
RESTRICTED RIGHTS NOTICE
 
 
(a) This computer software is submitted with restricted rights under Government
Agreement No. ____ (and subaward/contract ____, if appropriate). It may not be
used, reproduced, or disclosed by the Government except as provided in paragraph
(c) of this Notice or as otherwise expressly stated in the agreement.
 
 
(b) This computer software may be—
 
 
(1) Used or copied for use in or with the computer or computers for which it was
acquired, including use at any Government installation to which such computer or
computers may be transferred;
 
 
(2) Used or copies for use in a backup computer if any computer for which it was
acquired is inoperative;
 
 
(3) Reproduced for safekeeping (archives) or backup purposes;
 
 
(4) Modified, adapted, or combined with other computer software, provided that
the modified, combined, or adapted portions of the derivative software are made
subject to the same restricted rights;
 
 
(5) Disclosed to and reproduced for use by Federal support service Contractors
in accordance with subparagraphs (b)(1) through (4) of this clause, provided the
Government makes such disclosure or reproduction subject to these restricted
rights; and
 
 
(6) Used or copies for use in or transferred to a replacement computer.
 
 
(c) Notwithstanding the foregoing, if this computer software is published
copyrighted computer software, it is licensed to the Government, without
disclosure prohibitions, with the minimum rights set forth in paragraph (b) of
this clause.
 
 
(d) Any other rights or limitations regarding the use, duplication, or
disclosure of this computer software are to be expressly stated in, or
incorporated in, the agreement.
 
 
(e) This Notice shall be marked on any reproduction of this computer software,
in whole or in part.
 
 
(End of notice)
 
 
(ii) Where it is impractical to include the Restricted Rights Notice on
restricted computer software, the following short-form Notice may be used in
lieu thereof:
 
 
RESTRICTED RIGHTS NOTICE
 
 
Use, reproduction, or disclosure is subject to restrictions set forth in
Agreement No. ____ (and subaward/contract ____, if appropriate) with ____ (name
of Recipient and subrecipient/contractor).
 
 
(End of notice)
 
 
(iii) If restricted computer software is delivered with the copyright notice of
17 U.S.C. 401, it will be presumed to be published copyrighted computer software
licensed to the Government without disclosure prohibitions, with the minimum
rights set forth in paragraph (b) of this clause, unless the Recipient includes
the following statement with such copyright notice: “Unpublished—rights reserved
under the Copyright Laws of the United States.”
 
 
(End of clause)
 


 


06. Patent Rights - Waiver as modified by 10 C.F.R. 784, DOE Patent Waiver
Regulations




(a)      Definitions.
As used in this clause:


Background patent means a domestic patent covering an invention or discovery
which is not a Subject Invention and which is owned or controlled by the
Contractor at any time through the completion of this contract:
(i)  Which the Contractor, but not the Government, has the right to license to
others without obligation to pay royalties thereon, and
(ii)  Infringement of which cannot reasonably be avoided upon the practice of
any specific process, method, machine, manufacture or composition of matter
(including relatively minor modifications thereof) which is a subject of the
research, development, or demonstration work performed under this contract.


Contract means any contract, grant, agreement, understanding, or other
arrangement, which includes research, development, or demonstration work, and
includes any assignment or substitution of parties.


DOE patent waiver regulations means the Department of Energy patent waiver
regulations at 10 CFR Part 784.


Invention as used in this clause, means any invention or discovery which is or
may be patentable or otherwise protectable under Title 35 of the United States
Code or any novel variety of plant that is or may be protectable under the Plant
Variety Protection Act (7 U.S.C. 2321 et seq.).


Made when used in relation to any invention means the conception or first actual
reduction to practice of such invention.


Nonprofit organization means a university or other institution of higher
education or an organization of the type described in section 501(c)(3) of the
Internal Revenue Code of 1954 (26 U.S.C. 501(c)) and exempt from taxation under
section 501(a) of the Internal Revenue Code (26 U.S.C. 501(a)) or any nonprofit
scientific or educational organization qualified under a state nonprofit
organization statute.


Patent Counsel means the Department of Energy Patent Counsel assisting the
procuring activity.


Practical application means to manufacture, in the case of a composition or
product; to practice, in the case of a process or method; or to operate, in the
case of a machine or system; and, in each case, under such conditions as to
establish that the invention is being utilized and that its benefits are, to the
extent permitted by law or Government regulations, available to the public on
reasonable terms.


Secretary means the Secretary of Energy.


Small business firm means a small business concern as defined at Section 2 of
the Pub. L. 85-536 (15 U.S.C. 632) and implementing regulations of the
Administrator of the Small Business Administration.  For the purpose of this
clause, the size standards for small business concerns involved in Government
procurement and subcontracting at 13 CFR 121.3-8 and 13 CFR 121.3-12,
respectively, will be used.


Subject invention means any invention of the Contractor conceived or first
actually reduced to practice in the course of or under this contract, provided
that in the case of a variety of plant, the date of determination (as defined in
section 41(d) of the Plant Variety Protection Act (7 U.S.C. 2401(d)) must also
occur during the period of contract performance.

 
 

--------------------------------------------------------------------------------

 
Award No.:  DE-NE0000530
Amendment No.:  000




(b)      Allocation of principal rights.
Whereas DOE has granted a waiver of rights to subject inventions to the
Contractor, the Contractor may elect to retain the entire right, title, and
interest throughout the world to each subject invention subject to the
provisions of this clause and 35 U.S.C. ''202 and 203.  With respect to any
subject invention in which the Contractor elects to retain title, the Federal
Government shall have a nonexclusive, nontransferable, irrevocable, paid-up
license to practice or have practiced for or on behalf of the United States the
subject invention throughout the world.


(c)      Invention disclosure, election of title, and filing of patent
applications by Contractor.


(1)      The Contractor shall disclose each subject invention to the Patent
Counsel within six months after conception or first actual reduction to
practice, whichever occurs first in the course of or under this contract, but in
any event, prior to any sale, public use, or public disclosure of such invention
known to the Contractor.  The disclosure to the Patent Counsel shall be in the
form of a written report and shall identify the inventors and the contract under
which the invention was made.  It shall be sufficiently complete in technical
detail to convey a clear understanding, to the extent known at the time of the
disclosure, of the nature, purpose, operation, and physical, chemical,
biological, or electrical characteristics of the invention.  The disclosure
shall also identify any publication, on sale, or public use of the invention and
whether a manuscript describing the invention has been submitted for publication
and, if so, whether it has been accepted for publication at the time of
disclosure.  In addition, after disclosure to the Patent Counsel, the Contractor
shall promptly notify the Patent Counsel of the acceptance of any manuscript
describing the invention for publication or of any on sale or public use planned
by the Contractor.


(2)      The Contractor shall elect in writing whether or not to retain title to
any such invention by notifying the Patent Counsel at the time of disclosure or
within 8 months of disclosure, as to those countries (including the United
States) in which the Contractor will retain title; provided, that in any case
where publication, on sale, or public use has initiated the 1-year statutory
period wherein valid patent protection can still be obtained in the United
States, the period of election of title may be shortened by the Agency to a date
that is no more than 60 days prior to the end of the statutory period.  The
Contractor shall notify the Patent Counsel as to those countries (including the
United States) in which the Contractor will retain title not later than 60 days
prior to the end of the statutory period.


(3)      The Contractor shall file its United States patent application on an
elected invention within 1 year after election, but not later than at least 60
days prior to the end of any statutory period wherein valid patent protection
can be obtained in the United States after a publication, on sale, or public
use.  The Contractor shall file patent applications in additional countries
(including the European Patent Office and under the Patent Cooperation Treaty)
within either 10 months of the corresponding initial patent application or 6
months from the date permission is granted by the Commissioner of Patents and
Trademarks to file foreign patent applications where foreign filing has been
prohibited by a Secrecy Order.


(4)      Requests for extension of the time for disclosure to the Patent
Counsel, election, and filing may, at the discretion of DOE, be granted, and
will normally be granted unless the Patent Counsel has reason to believe that a
particular extension would prejudice the Government's interest.


(d)      Conditions when the Government may obtain title notwithstanding an
existing waiver.
The Contractor shall convey to DOE, upon written request, title to any subject
invention--


(1)           If the Contractor elects not to retain title to a subject
invention;


      (2)           If the Contractor fails to disclose or elect the subject
invention within the times specified in paragraph (c) of this clause (provided
that DOE may only request title within 60 days after learning of the
Contractor's failure to report or elect within the specified times);


(3)           In those countries in which the Contractor fails to file patent
applications within the times specified in paragraph (c) of this clause;
provided, however, that if the Contractor has filed a patent application in a
country after the times specified in paragraph (c) of this clause, but prior to
its receipt of the written request of DOE, the Contractor shall continue to
retain title in that country;
(4)      In any country in which the Contractor decides not to continue the
prosecution of any application for, to pay the maintenance fees on, or defend in
reexamination or opposition proceeding on, a patent on a subject invention; or


(5)      If the waiver authorizing the use of this clause is terminated as
provided in paragraph (p) of this clause.


(e)      Minimum rights to Contractor when the Government retains title.


(1)      The Contractor shall retain a nonexclusive, royalty-free license
throughout the world in each subject invention to which the Government obtains
title under paragraph (d) of this clause except if the Contractor fails to
disclose the subject invention within the times specified in paragraph (c) of
this clause.  The Contractor's license extends to its domestic subsidiaries and
affiliates, if any, within the corporate structure of which the Contractor is a
part and includes the right to grant sublicenses of the same scope to the extent
the Contractor was legally obligated to do so at the time the contract was
awarded.  The license is transferable only with the approval of DOE except when
transferred to the successor of that part of the Contractor's business to which
the invention pertains.


(2)      The Contractor's domestic license may be revoked or modified by DOE to
the extent necessary to achieve expeditious practical application of the subject
invention pursuant to an application for an exclusive license submitted in
accordance with applicable provisions in 37 CFR part 404 and DOE licensing
regulations.  This license shall not be revoked in that field of use or the
geographical areas in which the Contractor has achieved practical application
and continues to make the benefits of the invention reasonably accessible to the
public.  The license in any foreign country may be revoked or modified at the
discretion of DOE to the extent the Contractor, its licensees, or its domestic
subsidiaries or affiliates have failed to achieve practical application in that
foreign country.


(3)      Before revocation or modification of the license, DOE shall furnish the
Contractor a written notice of its intention to revoke or modify the license,
and the Contractor shall be allowed 30 days (or such other time as may be
authorized by DOE for good cause shown by the Contractor) after the notice to
show cause why the license should not be revoked or modified.  The Contractor
has the right to appeal, in accordance with applicable agency licensing
regulations and 37 CFR part 404 concerning the licensing of Government-owned
inventions, any decision concerning the revocation or modification of its
license.


(f)      Contractor action to protect the Government's interest.


(1)      The Contractor agrees to execute or to have executed and promptly
deliver to DOE all instruments necessary to:


(i)      establish or confirm the rights the Government has throughout the world
in those subject inventions to which the Contractor elects to retain title, and


(ii)      convey title to DOE when requested under paragraphs (d) and (n)(2) of
this clause, and to enable the Government to obtain patent protection throughout
the world in that subject invention.


(2)      The Contractor agrees to require, by written agreement, its employees,
other than clerical and nontechnical employees, to disclose promptly in writing
to personnel identified as responsible for the administration of patent matters
and in a format suggested by the Contractor each subject invention made under
contract in order that the Contractor can comply with the disclosure provisions
of paragraph (c) of this clause, and to execute all papers necessary to
file  patent applications on subject inventions and to establish the
Government's rights in the subject inventions.  This disclosure format should
require, as a minimum, the information required by paragraph (c)(1) of this
clause.  The Contractor shall instruct such employees through employee
agreements or other suitable educational programs on the importance of reporting
inventions in sufficient time to permit the filing of patent applications prior
to U.S. or foreign statutory bars.


(3)      The Contractor shall notify DOE of any decision not to continue the
prosecution of a patent application, pay maintenance fees, or defend in a
reexamination or opposition proceeding on a patent, in any country, not less
than 30 days before the expiration of the response period required by the
relevant patent office.


(4)      The Contractor agrees to include, within the specification of any
United States patent application and any patent issuing thereon covering a
subject invention, the following statement:  "This invention was made with
Government support under (identify the contract) awarded by DOE.  The Government
has certain rights in this invention."


(5)      The Contractor shall establish and maintain active and effective
procedures to assure that subject inventions are promptly identified and
disclosed to Contractor personnel responsible for patent matters within 6 months
of conception and/or first actual reduction to practice, whichever occurs first
in the course of or under this contract.  These procedures shall include the
maintenance of laboratory notebooks or equivalent records and other records as
are reasonably necessary to document the conception and/or the first actual
reduction to practice of subject inventions, and records that show that the
procedures for identifying and disclosing the inventions are followed.  Upon
request, the Contractor shall furnish the Patent Counsel a description of such
procedures for evaluation and for determination as to their effectiveness.


(6)      The Contractor agrees, when licensing a subject invention, to arrange
to avoid royalty charges on acquisitions involving Government funds, including
funds derived through Military Assistance Program of the Government or otherwise
derived through the Government; to refund any amounts received as royalty
charges on the subject invention in acquisitions for, or on behalf of, the
Government; and to provide for such refund in any instrument transferring rights
in the invention to any party.


(7)      The Contractor shall furnish the Patent Counsel the following:


(i)      Interim reports every 12 months (or such longer period as may be
specified by the Patent Counsel) from the date of the contract, listing subject
inventions during that period and stating that all subject inventions have been
disclosed or that there are no such inventions.


(ii)      A final report, within 3 months after completion of the contracted
work, listing all subject inventions or stating that there were no such
inventions, and listing all subcontracts at any tier containing a patent rights
clause or certifying that there were no such subcontracts.


(8)      The Contractor shall promptly notify the Patent Counsel in writing upon
the award of any subcontract at any tier containing a patent rights clause by
identifying the subcontractor, the applicable patent rights clause, the work to
be performed under the subcontract, and the dates of award and estimated
completion.  Upon request of the Patent Counsel, the Contractor shall furnish a
copy of such subcontract, and no more frequently than annually, a listing of the
subcontracts that have been awarded.


(9)      The Contractor shall provide, upon request, the filing  date, serial
number and title, a copy of the patent application (including an
English-language version if filed in a language other than English), and patent
number and issue date for any subject invention for which the Contractor has
retained title.


(10)           Upon request, the Contractor shall furnish the Government an
irrevocable power to inspect and make copies of the patent application file.


(g)      Subcontracts.


(1)      Unless otherwise directed by the Contracting Officer, the Contractor
shall include the clause at 48 CFR 952.227-11, suitably modified to identify the
parties, in all subcontracts, regardless of tier, for experimental,
developmental, or research work to be performed by a small business firm or
nonprofit organization, except where the work of the subcontract is subject to
an Exceptional Circumstances Determination by DOE.  In all other subcontracts,
regardless of tier, for experimental, developmental, demonstration, or research
work, the Contractor shall include the patent rights clause at 48 CFR 952.227-13
(suitably modified to identify the parties).


(2)      The Contractor shall not, as part of the consideration for awarding the
subcontract, obtain rights in the subcontractor's subject inventions.


(3)      In the case of subcontractors at any tier, the Department, the
subcontractor, and Contractor agree that the mutual obligations of the parties
created by this clause constitute a contract between the subcontractor and the
Department with respect to those matters covered by this clause.


(4)      The Contractor shall promptly notify the Contracting Officer in writing
upon the award of any subcontract at any tier containing a patent rights clause
by identifying the subcontractor, the applicable patent rights clause, the work
to be performed under the subcontract, and the dates of award and estimated
completion.  Upon request of the Contracting Officer, the Contracting Officer
shall furnish a copy of such subcontract, and, no more frequently than annually,
a listing of the subcontracts that have been awarded.


(h)      Reporting on utilization of subject inventions.


The Contractor agrees to submit on request periodic reports no more frequently
than annually on the utilization of a subject invention or on efforts at
obtaining such utilization that are being made by the Contractor and any of its
licensees or assignees.  Such reports shall include information regarding the
status of development, date of first commercial sale or use, gross royalties
received by the Contractor, and such other data and information as DOE may
reasonably specify.  The Contractor also agrees to provide additional reports as
may be requested by DOE in connection with any march-in proceedings undertaken
by DOE in accordance with paragraph (j) of this clause.  To the extent data or
information supplied under this paragraph is considered by the Contractor, its
licensee or assignee to be privileged and confidential and is so marked, DOE
agrees that, to the extent permitted by law, it shall not disclose such
information to persons outside the Government.


(i)      Preference for United States industry.


 Notwithstanding any other provision of this clause, the Contractor agrees that
neither it nor any assignee will grant to any person the exclusive right to use
or sell any subject invention in the United States unless such person agrees
that any products embodying the subject invention will be manufactured
substantially in the United States.  However, in individual cases, the
requirement for such an agreement may be waived by DOE upon a showing by the
Contractor or its assignee that reasonable but unsuccessful efforts have been
made to grant licenses on similar terms to potential licensees that would be
likely to manufacture substantially in the United States or that under the
circumstances domestic manufacture is not commercially feasible.


(j)      March-in rights.


The Contractor agrees that with respect to any subject invention in which it has
acquired title, DOE has the right in accordance with the procedures in 48 CFR
27.304-1(g) to require the Contractor, an assignee, or exclusive licensee of a
subject invention to grant a nonexclusive, partially exclusive, or exclusive
license in any field of use to a responsible applicant or applicants, upon terms
that are reasonable under the circumstances, and if the Contractor, assignee, or
exclusive licensee refuses such a request, DOE has the right to grant such a
license itself if DOE determines that--


(1)      Such action is necessary because the Contractor or assignee has not
taken, or is not expected to take within a reasonable time, effective steps to
achieve practical application of the subject invention in such field of use;


(2)      Such action is necessary to alleviate health or safety needs which are
not reasonably satisfied by the Contractor, assignee, or their licensees;
(3)      Such action is necessary to meet requirements for public use specified
by Federal regulations and such requirements are not reasonably satisfied by the
Contractor, assignee, or licensees; or


(4)      Such action is necessary because the agreement required by paragraph
(i) of this clause has not been obtained or waived or because a licensee of the
exclusive right to use or sell any subject invention in the United States is in
breach of such agreement.


(k) Background Patents [reserved]




(l)      Communications.
All reports and notifications required by this clause shall be submitted to the
Patent Counsel unless otherwise instructed.


(m)           Other inventions.
Nothing contained in this clause shall be deemed to grant to the Government any
rights with respect to any invention other than a subject invention.


(n)      Examination of records relating to inventions.


(1)      The Contracting Officer or any authorized representative shall, until 3
years after final payment under this contract, have the right to examine any
books (including laboratory notebooks), records, and documents of the Contractor
relating to the conception or first actual reduction to practice of inventions
in the same field of technology as the work under this contract to determine
whether--


(i)      Any such inventions are subject inventions;


(ii)      The Contractor has established and maintains the procedures required
by paragraphs (f)(2) and (f)(5) of this clause; and


(iii) The Contractor and its inventor have complied with the procedures.


(2)      If the Contracting Officer determines that an inventor has not
disclosed a subject invention to the Contractor in accordance with the
procedures required by paragraph (f)(5) of this clause, the Contracting Officer
may, within 60 days after the determination, request title in accordance with
paragraphs (d)(2) and (d)(3) of this clause.  However, if the Contractor
establishes that the failure to disclose did not result from the Contractor's
fault or negligence, the Contracting Officer shall not request title.


(3)      If the Contracting Officer learns of an unreported Contractor invention
which the Contracting Officer believes may be a subject invention, the
Contractor may be required to disclose the invention to DOE for a determination
of ownership rights.


(4)      Any examination of records under this paragraph shall be conducted in
such a manner as to protect the confidentiality of the information involved.


(o)      Withholding of payment.
NOTE:  This paragraph does not apply to subcontracts or grants.


(1)      Any time before final payment under this contract, the Contracting
Officer may, in the Government's interest, withhold payment until a reserve not
exceeding $50,000 or 5 percent of the amount of the contract, whichever is less,
shall have been set aside if, in the Contracting Officer's opinion, the
Contractor fails to--
(i)      Establish, maintain, and follow effective procedures for identifying
and disclosing subject inventions pursuant to paragraph (f)(5) of this clause;
(ii)      Disclose any subject invention pursuant to paragraph (c)(1) of this
clause;
(iii)  Deliver acceptable interim reports pursuant to paragraph (f)(7)(I) of
this clause;
(iv)           Provide the information regarding subcontracts pursuant to
paragraph (f)(6) of this clause; or
(v)      Convey to the Government, using a DOE-approved form, the title and/or
rights of the Government in each subject invention as required by this clause.


(2)      Such reserve or balance shall be withheld until the Contracting Officer
has determined that the Contractor has rectified whatever deficiencies exist and
has delivered all reports, disclosures, and other information required by this
clause.


(3)      Final payment under this contract shall not be made before the
Contractor delivers to the Patent Counsel all disclosures of subject inventions
required by paragraph (c)(1) of this clause, an acceptable final report pursuant
to paragraph (f)(7)(ii) of this clause, and all past due confirmatory
instruments, and the Patent Counsel has issued a patent clearance certification
to the Contracting Officer.


(4)      The Contracting Officer may decrease or increase the sums withheld up
to the maximum authorized above.  If the maximum amount authorized above is
already being withheld under other provisions of the contract, no additional
amount shall be withheld under this paragraph.  The withholding of any amount or
the subsequent payment thereof shall not be construed as a waiver of any
Government right.


(p)      Waiver Terminations.


Any waiver granted to the Contractor  authorizing the use of this clause
(including any retention of rights pursuant thereto by the Contractor under
paragraph (b) of this clause) may be terminated at the discretion of the
Secretary or his designee in whole or in part, if the request for waiver by the
Contractor is found to contain false material statements or nondisclosure of
material facts, and such were specifically relied upon by DOE in reaching the
waiver determination.  Prior to any such termination, the Contractor will be
given written notice stating the extent of such proposed termination and the
reasons therefor, and a period of 30 days, or such longer period as the
Secretary or his designee shall determine for good cause shown in writing, to
show cause why the waiver of rights should not be so terminated.  Any waiver
termination shall be subject to the Contractor's minimum license as provided in
paragraph (e) of this clause.


(q)      Atomic Energy.
No claim for pecuniary award or compensation under the provisions of the Atomic
Energy Act of 1954, as amended, shall be asserted by the Contractor or its
employees with respect to any invention or discovery made or conceived in the
course of or under this contract.


(r)      Publication.


It is recognized that during the course of work under this contract, the
contractor or its employees may from time to time desire to release or publish
information regarding scientific or technical developments conceived or first
actually reduced to practice in the course of or under this contract.  In order
that public disclosure of such information will not adversely affect the patent
interests of DOE or the contractor, approval for release of publication shall be
secured from Patent Counsel prior to any such release or publication.  In
appropriate circumstances, and after consultation with the contractor, Patent
Counsel may waive the right of prepublication review.


(s)      Forfeiture of rights in unreported subject inventions.


(1)      The contractor shall forfeit and assign to the Government, at the
request of the Secretary of Energy or designee, all rights in any subject
invention which the contractor fails to report to Patent Counsel within six
months after the time the contractor:
      (i)      Files or causes to be filed a United States or foreign patent
application thereon; or
(ii)      Submits the final report required by paragraph (f)(7)(ii) of this
clause, whichever is later.


(2)      However, the Contractor shall not forfeit rights in a subject invention
if, within the time specified in paragraph (n)(1) of this clause, the
contractor:
(i)      Prepares a written decision based upon a review of the record that the
invention was neither conceived nor first actually reduced to practice in the
course of or under the contract and delivers the decision to Patent Counsel,
with a copy to the Contracting Officer; or
(ii)      Contending that the subject invention is not a subject invention, the
contractor nevertheless discloses the subject invention and all facts pertinent
to this contention to the Patent Counsel, with a copy to the Contracting
Officer, or
(iii)  Establishes that the failure to disclose did not result from the
contractor's fault or negligence.


(3)      Pending written assignment of the patent application and patents on a
subject invention determined by the Contracting Officer to be forfeited (such
determination to be a Final Decision under the Disputes clause of this
contract), the contractor shall be deemed to hold the invention and the patent
applications and patents pertaining thereto in trust for the Government.  The
forfeiture provision of this paragraph shall be in addition to and shall not
supersede any other rights and remedies which the Government may have with
respect to subject inventions.


(t)   U. S. Competitiveness


The Contractor agrees that any products embodying any waived invention or
produced through the use of any waived invention will be manufactured
substantially in the United States unless the Contractor can show to the
satisfaction of the DOE that it is not commercially feasible to do so.  In the
event the DOE agrees to foreign manufacture, there will be a requirement that
the Government's support of the technology be recognized in some appropriate
manner, e.g., recoupment of the Government's investment, etc.  The Contractor
agrees that it will not license, assign or otherwise transfer any waived
invention to any entity unless that entity agrees to these same
requirements.  Should the Contractor or other such entity receiving rights in
the invention undergo a change in ownership amounting to a controlling interest,
then the waiver, assignment, license, or other transfer of rights in the waived
invention is suspended until approved in writing by the DOE.


(End of clause)

 
 

--------------------------------------------------------------------------------

 
Award No.:  DE-NE0000530
Amendment No.:  000




Attachment E


NATIONAL POLICY ASSURANCES TO BE INCORPORATED AS AWARD TERMS
(August 2008)


To the extent that a term does not apply to a particular type of activity or
award, it is self-deleting.
 
I.  Nondiscrimination Policies
 
You must comply with applicable provisions of the following national policies
prohibiting discrimination:
 
1.           On the basis of race, color, or national origin in Title VI of the
Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), as implemented by DOE
regulations at 10 CFR part 1040;
 
2.           On the basis of sex or blindness, in Title IX of the Education
Amendments of 1972 (20 U.S.C. 1681 et seq.), as implemented by DOE regulations
at 10 CFR parts 1041 and 1042;
 
3.           On the basis of age, in the Age Discrimination Act of 1975 (42
U.S.C. 6101 et seq.), as implemented by Department of Health and Human Services
regulations at 45 CFR part 90 and DOE regulations at 10 CFR part 1040;
 
4.           On the basis of disability, in Section 504 of the Rehabilitation
Act of 1973 (29 U.S.C. 794), as implemented by Department of Justice regulations
at 28 CFR part 41 and DOE regulations at 10 CFR part 1041
 
5.           On the basis of race, color, national origin, religion, disability,
familial status, and sex under Title VIII of the Civil Rights Act (42 U.S.C.
3601 et seq.) as implemented by the Department of Housing and Urban Development
at 24 CFR part 100; and
 
6.           On the basis of disability in the Architectural Barriers Act of
1968 (42 U.S.C 4151 et seq.) for the design, construction, and alteration of
buildings and facilities financed with Federal funds.
 
II.  Environmental Policies
 
You must:
 
1.           Comply with applicable provisions of the Clean Air Act (42 U.S.C.
7401, et seq.) and Clean Water Act (33 U.S.C. 1251, et seq.), as implemented by
Executive Order 11738 (3 CFR, 1971-1975 Comp. p. 799) and Environmental
Protection Agency rules at 40 CFR part 32, Subpart J.
 
2.           Immediately identify to the Buyer for further transmittal to DOE,
any potential impact that Contractor finds this Contract may have on:
 
a. The quality of the human environment, including wetlands, and provide any
help the Corporation or DOE may need to comply with the National Environmental
Policy Act (NEPA, at 42 U.S.C. 431 et seq.) and assist the Corporation and DOE
to prepare Environmental Impact Statements or other environmental
documentation.  In such cases, Contractor may take no action that will have an
adverse environmental impact (e.g., physical disturbance of a site such as
breaking ground) or limit the choice of reasonable alternatives until the
Corporation provides written notification of Federal compliance with NEPA, as
implemented by DOE at 10 CFR part 1021.
 
b. Flood-prone areas, and provide any help the Corporation or DOE may need to
comply with the National Flood Insurance Act of 1968 and Flood Disaster
Protection Act of 1973 (42 U.S.C. 4001 et seq.) which require flood insurance,
when available, for Federally assisted construction or acquisition in
flood-prone areas, as implemented by DOE at 10 CFR part 1022.
 
c.  Use of land and water resources of coastal zones and provide any help the
Corporation or DOE may need to comply with the Coastal Zone Management Act of
1972 (16 U.S.C. 1451 et seq.).
 
d. Coastal barriers along the Atlantic and Gulf coasts and Great Lakes’ shores,
and provide help the Corporation or DOE may need to comply with the Coastal
Barriers Resource Act (16 U.S.C. 3501 et seq.), concerning preservation of
barrier resources.
 
e. Any existing or proposed component of the national Wild and Scenic Rivers
system, and provide any help the Corporation or DOE may need to comply with the
Wild and Scenic Rivers Act of 1968 ( 16 U.S.C 1271 et seq.).
 
f. Underground sources of drinking water in areas that have an aquifer that is
the sole or principal drinking water source, and provide any help the
Corporation or DOE may need to comply with the Safe Drinking Water Act (42
U.S.C. 300h-3).
 
3.           Comply with applicable provisions of the Lead-Based Paint Poisoning
Prevention Act (42 U.S.C. 4821-4846), as implemented by the Department of
Housing and Urban Development at 24 CFR Part 35.  The requirements concern
lead-based paint in housing owned by the Federal Government or receiving Federal
assistance.
 
4.           Comply with section 6002 of the Resource Conservation and Recovery
Act of 1976, as amended (42 U.S.C. 6962), and implementing regulations of the
Environmental Protection Agency, 40 CFR Part 247, which require the purchase of
recycled products by States or political subdivision of States.
 
III.  Live Organisms
 
1.           Human research subjects.  You must protect the rights and welfare
of individuals that participate as human subjects in research under this award
in accordance with the Common Federal Policy for the Protection of Human
Subjects (45 CFR part 46), as implemented by DOE at 10 CFR part 745.
 
2.           Animals and plants.
 
a.           You must comply with applicable provisions of Department of
Agriculture rules at 9 CFR parts 1-4 that implement the Laboratory Animal
Welfare Act of 1966 (7 U.S.C. 2131-2156) and provide for humane transportation,
handling, care, and treatment of animals used in research, experimentation, or
testing under this award.
 
b.           You must follow the guidelines in the National Academy of Sciences
(NAS) Publication “Guide for the Care and Use of Laboratory Animals” (1996,
which may be found currently at http://www.nap.edu/readingroom/books/labrats/)
and comply with the Public Health Service Policy and Government principles
Regarding the Care and use of animals (included as Appendix D to the NAS Guide).
 
c.           You must immediately identify to us, as the awarding agency, any
potential impact that you find this award may have on endangered species, as
defined by the Endangered Species Act of 1973, as amended (“the Act,” 16 U.S.C.
1531-1543), and implementing regulations of the Departments of the Interior (50
CFR parts 10-24) and Commerce (50 CFR parts 217-227).  You also must provide any
help we may need to comply with 16 U.S.C. 1536(a)(2).  This is not in lieu of
responsibilities you have to comply with provisions of the Act that apply
directly to you as a U.S. entity, independent of receiving this award.
 
IV.  Other National Policies
 
1.           Debarment and suspension.  You must comply with requirements
regarding debarment and suspension in Subpart C of 2 CFR parts 180 and 901.
 
2.           Drug-free workplace.  You must comply with drug-free workplace
requirements in Subpart B of 10 CFR part 607, which implements sec. 5151-5160 of
the Drug-Free Workplace Act of 1988 (Pub. L. 100-690, Title V, Subtitle D; 41
U.S.C. 701, et seq.).
 
3.           Lobbying.
 
a.           You must comply with the restrictions on lobbying in 31 U.S.C.
1352, as implemented by DOE at 10 CFR part 601, and submit all disclosures
required by that statute and regulation.
 
b.           If you are a nonprofit organization described in section 501(c)(4)
of title 26, United States Code (the Internal Revenue Code of 1968), you may not
engage in lobbying activities as defined in the Lobbying Disclosure Act of 1995
(2 U.S.C., Chapter 26).  If we determine that you have engaged in lobbying
activities, we will cease all payments to you under this and other awards and
terminate the awards unilaterally for material failure to comply with the award
terms and conditions.  By submitting an application and accepting funds under
this agreement, you assure that you are not an organization described in section
501(c)(4) that has engaged in any lobbying activities described in the Lobbying
Disclosure Act of 1995 (2 U.S.C. 1611).
 
c.           You must comply with the prohibition in 18 U.S.C. 1913 on the use
of Federal funds, absent express Congressional authorization, to pay directly or
indirectly for any service, advertisement or other written matter, telephone
communication, or other device intended to influence at any time a Member of
Congress or official of any government concerning any legislation, law, policy,
appropriation, or ratification.
 
4.           Officials not to benefit.  You must comply with the requirements
that no member of Congress shall be admitted to any share or part of this
agreement, or to any benefit arising fro it, in accordance with 41 U.S.C. 22.
 
5.           Hatch Act.  If applicable, you must comply with the provisions of
the Hatch Act (5 U.S.C. 1501-1508 and 7324-7326), as implemented by the Office
of Personnel Management at 5 CFR part 151, which limits political activity of
employees or officers of State or local governments whose employment is
connected to an activity financed in whole or in part with Federal funds.
 
6.           Native American graves protection and repatriation.  If you control
or possess Native American remains and associated funerary objects, you must
comply with all requirements of 43 CFR Part 10, the Department of the Interior
implementation of the Native American Graves Protection and Repatriation Act of
1990 (25 U.S.C., chapter 32).
 
7.           Fly America Act.  You must comply with the International Air
Transportation Fair Competitive Practices Act of 1974 (49 U.S.C. 40118),
commonly referred to as the “Fly America Act,” and implementing regulations at
41 CFR 301-10.131 through 301-10.143.  The law and regulations require air
transport of people or property to, from, between or within a country other than
the United States, the cost of which is supported under this award, to be
performed by or under a cost-sharing arrangement with a U.S. flag carrier, if
service is available.
 
8.           Use of United States-flag vessels.
 
a.           Pursuant to Pub. L. 664 (43 U.S.C. 1241(b)), at least 50 percent of
any equipment, materials or commodities procured, contracted for or otherwise
obtained with funds under this award, and which may be transported by ocean
vessel, must be transported on privately owned United States-flag commercial
vessels, if available.
 
b.           Within 20 days following the date of loading for shipments
originating within the United States or within 30 working days following the
date of loading for shipments originating outside the United States, a legible
copy of a rated, “on board” commercial ocean bill-of-lading in English for each
shipment of cargo described in paragraph 9.a. of this section shall be furnished
to both our award administrator (through you in the case of your contractor’s
bill-of-lading) and to the Division of National Cargo, Office of Market
Development, Maritime Administration, Washington, DC 20590.
 
9.           Research misconduct.  You must comply with the government-wide
policy on research misconduct issued by the Office of Science and Technology
Policy (available in the Federal Register at 65 FR 76260, December 6, 2000, or
on the Internet at www.ostp.gov), as implemented by DOE at 10 CFR part 733 and
10 CFR 600.31.
 
10.           Requirements for an Institution of Higher Education Concerning
Military recruiters and Reserve Officers Training Corps (ROTC).
 
a.           As a condition for receiving funds under an award by the National
Nuclear Security Administration of the Department of Energy, you agree that you
are not an institution of higher education that has a policy or practice placing
any of the restrictions specified in 10 U.S.C. 983, as implemented by 32 CFR
part 216, on:
 
i.           Maintenance, establishment, or operation of Senior ROTC units, or
student participation in those units; or
 
ii.           Military recruiters’ access to campuses, students on campuses, or
information about students.
 
b.           If you are determined, using the procedures in 32 CFR, part 216, to
be such an institution of higher education during the period of performance of
this award, we:
 
i.           Will cease all payments to you of funds under this award and all
other awards subject to the requirements in 32 CFR part 216; and
 
ii.           May suspend or terminate those awards unilaterally for material
failure to comply with the award terms and conditions.
 
11.           Historic preservation.  You must identify to us any:
 
a.           Any property listed or eligible for listing on the National
Register of Historic Places that will be affected by this award, and provide any
help we may need, with respect to this award, to comply with Section 106 of the
National Historic Preservation Act of 1966 (16 U.S.C. 470f), as implemented by
the Advisory Council on Historic Preservation regulations at 36 CFR part 800 and
Executive Order 11593, “Identification and Protection of Historic Properties,”
[3 CFR, 1971-1975 Comp., p. 559].
 
b.           Potential under this award for irreparable loss or destruction of
significant scientific, prehistorical, historical, or archeological data, and
provide any help we may need, with respect to this award, to comply with the
Archeological and Historic Preservation Act of 1974 (16 U.S.C. 469a-1, et seq.).
 
12.           Relocation and real property acquisition.  You must comply with
applicable provisions of 49 CFR part 24, which implements the Uniform Relocation
Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601,
et seq.) and provides for fair and equitable treatment of persons displaced by
federally assisted programs or persons whose property is acquired as a result of
such programs.
 
13.           Confidentiality of patient records.  You must keep confidential
any records that you maintain of the identity, diagnosis, prognosis, or
treatment of any patient in connection with any program or activity relating to
substance abuse education, prevention, training, treatment, or rehabilitation
that is assisted directly or indirectly under this award, in accordance with 42
U.S.C. 290dd-2.
 
14.           Constitution Day.  You must comply with Public Law 108-447, Div.
J, Title I, Sec. 111 (36 U.S.C. 106 note), which requires each educational
institution receiving Federal funds in a Federal fiscal year to hold an
educational program on the United States Constitution on September 17th during
that year for the students served by the educational institution.
 
15.           Trafficking in Persons.
 
a.           Provisions applicable to a recipient that is a private entity.
 
1.           You as the recipient, your employees, subrecipients under this
award, and subrecipients’ employees may not –
 
i.           Engage in severe forms of trafficking in persons during the period
of time that the award is in effect;
 
ii.           Procure a commercial sex act during the period of time that the
award is in effect; or
 
iii.           Use forced labor in the performance of the award or subawards
under the award.
 
2.           We as the Federal awarding agency may unilaterally terminate this
award, without penalty, if you or a subrecipient that is a private entity –
 
i.           Is determined to have violated a prohibition in paragraph a.1 of
this award term; or
 
ii.           Has an employee who is determined by the agency official
authorized to terminate the award to have violated a prohibition in paragraph
a.1 of this award term through conduct that is either --
 
A.           Associated with performance under this award; or
 
B.           Imputed to you or the subrecipient using the standards and due
process for imputing the conduct of an individual to an organization that are
provided in 2 CFR part 180, “OMB Guidelines to Agencies on Governmentwide
Debarment and Suspension (Nonprocurement),” as implemented by our agency at 2
CFR part 901.
 
b.           Provision applicable to a recipient other than a private
entity.  We as the Federal awarding agency may unilaterally terminate this
award, without penalty, if a subrecipient that is a private entity –
 
1.           Is determined to have violated an applicable prohibition in
paragraph a.1 of this award term; or
 
2.           Has an employee who is determined by the agency official authorized
to terminate the award to have violated an applicable prohibition in paragraph
a.1 of this award term through conduct that is either –
 
i.           Associated with the performance under this award; or
 
ii.           Imputed to the subrecipient using the standards and due process
for imputing the conduct of an individual to an organization that are provided
in 2 CFR part 180, “OMB Guidelines to Agencies on Governmentwide Debarment and
Suspension (Nonprocurement),” as implemented by our agency at 2 CFR part 901.
 
c.           Provisions applicable to any recipient.
 
1.           You must inform us immediately of any information you receive from
any source alleging a violation of a prohibition in paragraph a.1 of this award
term.
 
2.           Our right to terminate unilaterally that is described in paragraph
a.2 or b. of this section:
 
i.           Implements section 106(g) of the Trafficking Victims Protection Act
of 2000 (TVPA), as amended (22 U.S.C. 7104(g)), and
 
ii.           Is in addition to all other remedies for noncompliance that are
available to us under this award.
 
3.           You must include the requirements of paragraph a.1 of this award
term in any subaward you make to a private entity.
 
d.           Definitions.  For purposes of this award term:
 
1.           “Employee” means either:
 
i.           An individual employed by you or a subrecipient who is engaged in
the performance of the project or program under this award; or
 
ii.           Another person engaged in the performance of the project under
this award and not compensated by you including, but not limited to, a volunteer
or individual whose services are contributed by a third party as an in-kind
contribution toward cost sharing or matching requirements.
 
2.           “Forced labor” means labor obtained by any of the following
methods:  the recruitment, harboring, transportation, provision, or obtaining of
a person for labor or services, through the use of force, fraud or coercion for
the purpose of subjection to involuntary servitude, peonage, debt bondage, or
slavery.
 
3.           “Private entity”:
 
i.           Means any entity other than a State, local government, Indian
tribe, or foreign public entity, as those terms are defined in 2 CFR 175.25.
 
ii.           Includes:
 
A.           A nonprofit organization, including any nonprofit institution of
higher education, hospital, or tribal organization other than one included in
the definition of Indian tribe at 2 CFR 175.25(b).
 
B.           A for-profit organization.
 
4.           “Severe forms of trafficking in persons,” “commercial sex act,” and
“coercion” have the meanings given at section 103 of the TVPA, as amended (22
U.S.C. 7102).
 
V.           National Policy Requirements for Subawards.
 
Recipient responsibility.  You must include in any subaward you make under this
award the requirements of the national policy requirements in Section I through
IV of this document that apply, based on the type of subawardee organization and
situation.
 

 
 

--------------------------------------------------------------------------------

 
DE-NE0000530
Attachment F
USEC PROPRIETARY INFORMATION



 
RD&D Program Management and Enhanced Program Execution Structure
 


 
Purpose
This Exhibit sets forth the program management and enhanced program execution
structure to be implemented by USEC Inc. (USEC), American Centrifuge
Demonstration LLC (ACD), other participants and the U.S. Department of Energy
(DOE) for the performance of the Research Development and Demonstration (RD&D)
Program.  This Exhibit describes the roles and responsibilities of each level of
the management structure from broad (company) to narrow (function).  The
structure is graphically depicted in Attachment 1 to this Exhibit.
 
I. American Centrifuge Demonstration, LLC (ACD)
 
A. Purpose and Scope
ACD is a special-purpose company formed to perform the RD&D Program in
accordance with the Cooperative Agreement and related documents to which ACD is
a party.  ACD is currently a wholly-owned, indirect subsidiary of USEC Inc.  ACD
will, for accounting and financial reporting purposes be consolidated with USEC
Inc.
 
The LLC Agreement governing ACD shall be amended and restated consistent with
this Exhibit.
 
B. Ownership
Entities entitled to appoint personnel to the Board of Managers (described
below) may acquire a membership interest (i.e., equity) in ACD without
investment, funding or liability obligation.  At no point will DOE acquire a
membership interest in ACD.
 
C. Management
Overall management of ACD shall be vested in a Board of Managers that will
oversee and direct the management of the RD&D Program with day-to-day management
of the RD&D Program vested in a Program Manager.
 
D. Implementation
1. ACD will enter into a Cooperative Agreement and such other related agreements
with DOE for the completion of the RD&D Program.
2. ACD shall contract with American Centrifuge Manufacturing, LLC (“ACM”) for
centrifuge machines.  ACM is a joint company between Babcock & Wilcox and
USEC.  The President and General Manager of ACM is an employee of Babcock &
Wilcox and 126 of the 145 current ACM employees are Babcock & Wilcox employees.
3. ACD shall contract with the holder of the NRC license for operations services
and ACD’s authority shall be subject to requirements to maintain compliance with
NRC rules and regulations and license requirements
4. Consistent with this Exhibit, ACD shall contract with other entities,
including USEC Inc. and affiliates of USEC Inc., to obtain such other materials
and services as are required to implement the RD&D Program
 
E. Staffing
 
ACD will not have any employees and will contract for staffing through service
contracts or personnel seconding arrangements.
 
F. Compliance
 
All Board Managers, seconded employees and service contractors shall be required
to comply with all applicable security plans and rules and regulations,
including those relating to protection of classified information and Export
Controlled Information.  ACD will apply to the DOE to obtain a determination
that ACD is not subject to Foreign Ownership Control or Influence and will
obtain all applicable approvals for access to classified information concerning
centrifuge technology and ACD’s activities shall be restricted as necessary
until such approvals are granted.  It is assumed that the structure will not
require NRC consent to implement and that the parties shall notify NRC as
required.
II. Board of Managers of ACD
 
A. Composition
The Board of Managers shall consist of seven (7) managers:
1. Two of the Board Managers shall be appointed by USEC
2. Up to three of the Board Managers may be appointed by other companies who may
also provide resources for the RD&D Program including operational or management
personnel (“Other Participants”); no more than one Board Manager may be
appointed by each such company
3. Remainder of Board Managers shall be mutually acceptable independent Board
Managers
4. The Chairman of the Board shall be elected by the Board and shall not be a
Board Manager appointed by USEC
5. DOE shall have the right to appoint an observer that may attend any and all
meetings of the Board of Managers.  The DOE observer will not have voting rights
of any kind.
6. Only independent Board Managers shall receive compensation from ACD
7. In the event that less than three Board Managers are appointed by the Other
Participants, the Board size and composition shall be adjusted commensurate with
the ratios described above and such that USEC shall not appoint a majority of
the Board of Managers.
 
B. Authority
1. The Board of Managers shall be the managing Board for the RD&D Program and
shall be vested with the authority to oversee and direct the management of the
RD&D Program
2. The Board of Managers shall appoint the Program Manager, who shall report to
and be accountable to the Board of Managers.  The Board of Managers may remove
and replace the Program Manager for inadequate performance or other cause.  The
independent Board Managers shall not be entitled to vote with respect to any
vote to remove, replace or appoint the Program Manager.  In addition, (i) any
Board Manager appointed by the Program Manager’s employer (in the case of
removal or replacement) or by the candidate Program Manager’s employer (in the
case of appointment of a new Program Manager) shall not be entitled to vote with
respect to any vote to remove, replace or appoint the Program Manager, as the
case may be; and (ii) in the event any Board Manager appointed by an Other
Participant is excluded from voting pursuant to clause (i), then USEC’s Board
Managers shall collectively be entitled to cast only one vote with respect to
such vote.
3. Entry into new contracts, and all material amendments to existing ACD
contracts, must be approved by the Board
a. Board Managers appointed by a counterparty to an ACD contract shall not be
permitted to take part in any Board actions regarding such contracts
4. All deviations in excess of 10% of any budget line-item must be approved by
the Board of Managers
5. If, in the judgment of the Board of Managers, the RD&D Program is materially
behind schedule or over-budget or in material danger of failing to meet a
milestone required under the Cooperative Agreement, the Board of Managers shall
take such actions as may be required to recover cost and schedule or meet the
milestone.
6. The Board of Managers may obtain the advice of consultants and may require an
external review by the PPRC (described below) or other external party of any
part of the RD&D Program
7. The staffing plan described below shall be submitted to the Board of Managers
for approval.
8. Certain decisions will require supermajority or unanimous consent of the
Board of Managers as is standard and customary including: amendment of the LLC
agreement; adjusting capital accounts; dissolution, except as otherwise provided
in the LLC agreement; making any distributions; changing outside counsel or
auditors, if any; mortgaging, assigning, or granting of a security interest or
permitting liens on company assets; admission, withdrawal or expulsion of
Members, other than dissolution or transfer as provided in the LLC agreement;
settlement of claims; incurrence of any debt; commencement of litigation; and
changes in tax elections.
9. All other decisions will require a simple majority of the Board Managers
permitted to vote on the matter
 
C. Meetings
1. The Board shall meet telephonically at least once each month
2. The Board shall meet in person at least once each calendar quarter provided,
however, individual members may participate telephonically
3. The Chairman or any two Board Managers may call a special meeting of the
Board
 
D. Information Flow and Reporting Obligations
1. The Program Manager shall submit to the Board each month, at least two
business days prior to the Board’s monthly meeting, a report covering:
a. Program execution and achievement of technical objectives and  program
milestones established by the Cooperative Agreement
b. Budget execution and adherence
c. Earned Value Management reports including; cost and schedule performance
(including actual versus budgeted cost of work scheduled and performed, a
schedule performance index and a cost performance index), variance analysis,
forecasting, milestone status and critical path activities
d. Program issues that require direction from Board of Managers
e. Such other additional information the Program Manager determines should be
provided to the Board or is required by the Board to be provided
2. The IPT (described below) shall report to the Program Manager and, in
addition to input and/or reports to the Program Manager, shall provide reports
to the Board at the Board’s quarterly meetings
3. Any other entity that conducts an external review at the request of the Board
(including the PPRC) shall report to the Board at the Board’s quarterly meetings
on any matter reviewed at the Board’s request
4. The Board may request more frequent or specific reporting from the IPT, the
PPRC or any senior program employee as it deems necessary.
 
III. Program Management
 
A. Program Manager
1. The Board of Managers shall appoint the Program Manager who shall initially
be a USEC employee
2. The Program Manager shall report to the Board of Managers and shall attend
all meetings of the Board of Managers (other than any executive sessions
thereof)
3. The Program Manager will be the primary point of contact with the DOE RD&D
Program manager
4. The Program Manager shall be responsible for the day-to-day implementation of
the RD&D Program
5. The Program Manager shall be responsible for administering the Cooperative
Agreement, including the monthly reporting obligations to DOE thereunder
6. The Program Manager shall prepare, and submit to the Board of Managers for
approval, a staffing plan for employees from  Other Participants consistent with
this Exhibit
7. Subject to the provisions of this Exhibit, the Program Manager will have
primary responsibility to manage personnel and contractors to ensure successful
performance of the RD&D Program
 
B. Deputy Program Manager
1. The Deputy Program Manager shall be approved by the Board of Managers and
shall not be an employee of the company which employs the Program Manager
2. The Deputy Program Manager shall have or be able to obtain such security
clearances as are required for the Deputy Program Manager to perform the
functions described here
3. The Deputy Program Manager shall advise and consult with the Program Manager
on all aspects of the RD&D Program including cost, schedule and performance
4. The Deputy Program Manager shall report to the Program Manager
5. In the Program Manager’s absence, the Deputy Program Manager shall perform
the functions of the Program Manager
6. The Deputy Program Manager shall chair the IPT (described below)
7. The Deputy Program Manager shall attend the quarterly meetings of the Board
of Managers (other than any executive sessions thereof) for the purpose of
providing the status of the IPT review or any other purpose as deemed necessary
by the Board
 
IV. Integrated Product Team (IPT)
 
A. Purpose and Scope
The IPT shall serve two functions: (i) it will serve as a platform to address
issues and potential issues on a program-wide, interdisciplinary basis; and (ii)
it will provide an opportunity for direct, more detailed and more frequent DOE
observation of the implementation of the RD&D Program
 
Specifically, the IPT shall:
1. Identify the need for and recommend to the Program Manager changes or
corrective actions, and monitor the program team’s execution of those changes
and corrective actions
2. Conduct quarterly RD&D Program reviews with the program team
3. Receive and review monthly progress reports
4. Receive,  and review, prior to submittal to the DOE Contracts Officer the
Final Program Report
5. Monitor Earned Value Management of the program team
6. Monitor technical progress and resolution of technical issues by the program
team
7. Monitor production processes, problems, and yield rates for centrifuge
machine production
8. Monitor and certify achievement of the Technical Milestones in the Test
Program
B. Composition
1. The IPT shall be chaired by the Deputy Program Manager
2. The IPT shall include the technical director and the management leads of each
of technical support, operations, manufacturing and construction
3. Each of the Other Participants and USEC may appoint a representative to the
IPT to the extent it does not otherwise have a participant on the IPT
4. The DOE shall appoint up to two individuals to participate at meetings of the
IPT
5. A member of the project controls team shall also attend all IPT meetings
 
C. Meetings; Reporting
1. The IPT shall meet as frequently as necessary, as determined by the Deputy
Program Manager
2. The IPT shall meet at least monthly with the Program Manager
3. Prior to such monthly meeting, the IPT shall provide a written report to the
Program Manager covering cost, schedule and performance, including Earned Value
Management, Key Performance Parameters and change control
4. The IPT shall report quarterly to the Board of Managers
5. Prior to such quarterly Board meeting, the IPT shall provide a written report
to the Board covering cost, schedule and performance, including Earned Value
Management, Key Performance Parameters and change control
V. Plant Performance Review Committee (PPRC)
 
A. Purpose and Scope
The PPRC shall serve as a standing independent review committee and shall
examine such RD&D Program functions as may be requested by the Program Manager
or the Board.
 
B. Composition
The PPRC’s current members are:
1. *****
2. *****
3. *****
4. *****
 
C. Meetings; Reporting
1. The PPRC shall meet as frequently as necessary to perform the reviews
requested, as determined by its members
2. The PPRC shall report to the Program Manager with respect to any review
requested by the Program Manager
3. The PPRC shall report to the Board of Managers at the Board’s quarterly
meetings with respect to any review requested by the Board.
4. The PPRC shall also periodically report to the Board as scheduled by the
Board.
 
VI. Project Controls
 
A. Purpose
The Project Controls group shall be responsible for:
1. Administering the Earned Value Management system
2. Managing the change control process
3. Maintaining the program cost and schedule baseline
4. Ensuring accuracy of financial reporting
5. Maintaining compliance with Sarbanes-Oxley requirements
 
B. Composition
Project Controls shall be provided through a service contract with USEC Inc. and
supplemented with non-USEC personnel from one or more of the Other Participants
that have resources with project controls expertise and experience consistent
with the attached chart.
 
C. Reporting
The Project Controls group shall report directly to the Program Manager.  The
Project Controls group will provide written reports covering cost, schedule and
performance to the Program Manager at least monthly. The Project Controls group
will also provide data and information to the IPT.
 
VII. Technical Support
 
A. Purpose
The Technical Support group shall be responsible for:
1. Obtaining technical support from ORNL under the CRADA
2. Managing integrated product teams
3. Administering the CRADA with ORNL
4. Providing technical support for lead cascade operations, design agent
functions, trouble-shooting, testing and demonstration activities,
manufacturing, laboratory analyses and value engineering
 
B. Composition
Technical Support shall be provided through a service contract with USEC Inc.
and supplemented with non-USEC personnel with appropriate clearances from one or
more of the Other Participants that have resources with technological expertise
and experience consistent with the attached chart.  Technical Support will have
a USEC lead manager.
C. Reporting
The Technical Support group shall report directly to the Program Manager.  The
Technical Support Group will provide written reports to the Program Manager at
least monthly.
 
VIII. Operations
 
A. Purpose
The Operations group shall be responsible for:
1. Maintaining compliance with all applicable laws, rules and regulations
including NRC license requirements
2. Ensuring that the RD&D Program is implemented safely and in compliance with
all safety requirements
3. Maintaining operational security and compliance with all security plans
4. Testing and start-up of equipment
5. Training operations personnel
6. Installing, testing and conditioning centrifuge machines
7. Conducting an operational readiness review with the NRC for operation of the
120 machine cascade leading to NRC acceptance/approval of operations of that
cascade
8. Operating centrifuge machines on an individual basis with a transition to
full RD&D cascade operations of 120 machines
 
B. Composition
Operations will be provided through an Operation and Maintenance Agreement with
the holder of the NRC license (currently USEC Inc.) and will be supplemented
with non-USEC personnel with appropriate clearances from one or more of the
Other Participants that have resources with operations expertise and experience
consistent with the attached chart.  Supplemental staff will cover some or all
of the following areas: Deputy Manager, Operations, Regulatory, Training, QA/QC
and Safety.
 
C. Reporting
The Operations group shall report directly to the Program Manager.
 
IX. Manufacturing
 
A. Purpose
The Manufacturing group shall be responsible for:
1. The manufacture and delivery of fully-assembled AC100 centrifuge machines for
the RD&D Program
2. Managing the supply chain for the manufacture and assembly of AC100
centrifuge machines
3. The refurbishment of the existing 42 machines to include a safety feature
4. The introduction of improved manufacturing processes and value engineering to
reduce costs
5. Enhancement of the supplier base to support high volume manufacturing
6. Maintenance of the supplier base and execution of the necessary preparatory
steps needed for commercialization following RD&D program completion
B. Composition
Manufacturing will be provided through an Equipment Supply Agreement with
American Centrifuge Manufacturing, LLC,(ACM) a joint company between Babcock &
Wilcox and USEC.  The President and General Manager of ACM is an employee of
Babcock & Wilcox and 126 of the 145 current ACM employees are Babcock & Wilcox
employees.
 
C.    Reporting
The Manufacturing group shall report directly to the Program Manager, as set
forth in the Equipment Supply Agreement
 
X. Construction
A. Purpose
The Construction group shall be responsible for:
1. Maintaining compliance with all applicable laws, rules and regulations
including NRC license requirements
2. Ensuring that the RD&D Program is implemented safely and in compliance with
all safety requirements
3. Maintaining security and compliance with all security plans
4. Design of balance-of-plant (BOP) infrastructure and equipment necessary to
install and operate the full 120 machine RD&D cascade
5. Managing supply chain for BOP systems and equipment
6. Receiving and installing BOP systems and equipment
7. Ensuring quality level 1 (QL-1) construction certifications are obtained and
in place
8. Implementing quality assurance/quality control plans to ensure compliance
with NRC regulations and acceptance for commercial plant
9. Maintenance of the supplier base and execution of the necessary preparatory
steps needed for commercialization following RD&D program completion
B. Composition
Construction shall be provided through a service contract with the holder of the
NRC license and supplemented with non-USEC personnel with appropriate clearances
from one or more of the Other Participants that have resources with construction
expertise and experience consistent with the attached chart.   Supplemental
staff will cover some or all of the following areas:  Deputy Manager, QA/QC,
cost estimating and contractor integration.
 
C. Reporting
The Construction group shall report directly to the Program Manager.
 


 
-  -
 



 
 
 

--------------------------------------------------------------------------------

 

 
[rddchart.jpg]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
DE-NE0000530



 


ATTACHMENT G


KEY PERSONNEL
Project Manager – Paul Sullivan
Deputy Project Manager - TBD
Director, RD&D Technical Support - Bob Eby
Director, RD&D Manufacturing – Carl Durham (B&W)
Deputy Director, RD&D Manufacturing – Larry Cutlip
Director, RD&D Construction – Glenn Strausser
Deputy Director, RD&D Construction – TBD
Director, RD&D Operations – Dan Rogers
Deputy Director, RD&D Operations – TBD


CONTRACTORS


American Centrifuge Manufacturing, LLC
Fluor Enterprises
Toshiba (to the extent it becomes a contractor)
Babcock & Wilcox (to the extent it becomes a contractor)


 


 